EXECUTION VERSION






RESTRUCTURING SUPPORT AGREEMENT


This RESTRUCTURING SUPPORT AGREEMENT is made and entered into as of November 9,
2017 (as amended, supplemented or otherwise modified from time to time, this
“Support Agreement”), by and among (i) The J.G. Wentworth Company, LLC, a
Delaware limited liability company (the “Partnership”), (ii) Orchard Acquisition
Company, LLC, a Delaware limited liability company (the “Parent Borrower”),
(iii) J.G. Wentworth, LLC, a Delaware limited liability company (“Holdings”),
(iv) The J.G. Wentworth Company, a Delaware corporation (“PubCo”), (v) JGW
Holdings, Inc., a Delaware corporation (together with the Partnership, Parent
Borrower, Holdings and PubCo the “Company Parties”), (vi) the Term Lenders (as
defined below) from time to time party hereto (in such capacity, the “Consenting
Lenders” and each a “Consenting Lender”), (vii) Jefferies Finance LLC (in its
capacity as administrative agent and collateral agent under the Existing Credit
Agreement (as defined below), together with its successors in such capacities,
the “TL Agent”) and (viii) the undersigned members of the Partnership (such
members of the Partnership, the “Consenting Members” and each a “Consenting
Member”). The Company Parties, the TL Agent, each Consenting Member, each
Consenting Lender and each other person that becomes a party hereto in
accordance with the terms hereof are collectively referred to as the “Parties”
and individually as a “Party.”


WHEREAS, the Parent Borrower and Holdings are party to the Credit Agreement,
dated as of February 8, 2013 (as amended by that certain First Amendment to
Credit Agreement, dated as of May 31, 2013, that certain Second Amendment to
Credit Agreement, dated as of December 6, 2013, that certain Third Amendment to
Credit Agreement, dated as of July 15, 2015, and as may be further amended,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”), among the Parent Borrower, Holdings, any Additional Borrowers (as
defined therein) from time to time party thereto, the lenders from time to time
party thereto (certain such lenders, in their capacity as lenders of the term
loans under the Existing Credit Agreement, the “Term Lenders” and, such term
loans, the “Term Loans”), the TL Agent, as administrative agent, collateral
agent and lead arranger and bookrunner, and Jefferies Group, Inc., as the Swing
Line Lender and LC Issuer (each as defined in the Existing Credit Agreement);


WHEREAS, PubCo is party to the Tax Receivable Agreement, dated as of November
14, 2013, by and among PubCo, JLL JGW Distribution LLC, a Delaware limited
liability company, JGW Holdco, LLC, a Delaware limited liability company,
Candlewood Special Situations Fund L.P., a Delaware limited partnership, R3
Capital Partners Master, L.P., a Cayman Islands exempted limited partnership,
The Royal Bank of Scotland PLC, a public limited company incorporated in
Scotland, DLJ Merchant Banking Funding, Inc., a Delaware corporation, PGHI
Corp., a Delaware corporation (“PGHI”), David Miller, Randi Sellari, and Stefano
Sola, and, to the extent described therein, JLL Fund V AIF II, L.P., a Delaware
limited partnership, and the shareholders of PGHI;


WHEREAS, the Consenting Members hold over 99% of the ownership interests of the
Partnership (the “Existing Partnership Interests”);


WHEREAS, the Parties have reached an agreement in principle on the material
terms of the restructuring (the “Restructuring”) of the Company Parties’
outstanding indebtedness and the Existing Partnership Interests to be
effectuated by voluntary pre-packaged cases of the Company Parties (the “Chapter
11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”), to be filed in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), pursuant to a pre-packaged
chapter 11 plan of reorganization (as may be amended, supplemented or otherwise
modified from time to time in accordance with this Support Agreement, and in
form and substance reasonably acceptable





--------------------------------------------------------------------------------

        



to the Required Consenting Lenders unless otherwise provided herein, the
“Plan”), on the terms and subject to the conditions described in this Support
Agreement and the term sheet attached as Exhibit A hereto (which term sheet,
along with any annexes thereto, is expressly incorporated by reference herein
and made a part of this Support Agreement as if fully set forth herein, and as
may be amended in accordance with this Support Agreement, the “Restructuring
Term Sheet”);


WHEREAS, pursuant to the Restructuring and as further described in the
Restructuring Term Sheet, on and after the Effective Date (as defined below),
the New RCF Commitment Party (as defined below) will extend revolving loans to
the Company Parties under a new revolving credit facility (the “New RCF”) in an
aggregate principal amount of at least $65,000,000, but not to exceed
$70,000,000, on terms and subject to the conditions contained in a new credit
agreement with respect to the New RCF (the “New RCF Credit Agreement”) to be
entered into in connection therewith, which New RCF Credit Agreement shall be
consistent with the terms set forth on Annex I to the Restructuring Term Sheet;


WHEREAS, pursuant to a commitment letter (the “New RCF Commitment Letter”) with
respect to the New RCF, HPS Investment Partners, LLC and/or its affiliates,
affiliated or managed funds, separately managed accounts and co-investors
(collectively, the “New RCF Commitment Party”), will evidence its agreement to
provide 100% of the commitments (collectively, the “New RCF Commitment”) under
the New RCF on and after the Effective Date on terms and conditions acceptable
to the Company Parties, the New RCF Commitment Party and the Required Consenting
Lenders (as defined below); and


WHEREAS, in connection with the Restructuring, the Company Parties have
requested that the Consenting Lenders, the TL Agent and the Consenting Members
execute and deliver this Support Agreement in connection with effectuating the
transactions described herein;


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties to this
Support Agreement, intending to be legally bound hereby, agrees as follows:


Section 1.Proposed Restructuring.
(a)
In order to effectuate the Chapter 11 Cases, the Company Parties shall solicit
(i) the Term Lenders prior to the Petition Date (as defined in Section
3.1(e)(ii)(A)) for their approval of the Plan and (ii) the TRA Claimants (as
defined in the Restructuring Term Sheet) and the Existing Partnership
Equityholders (as defined in the Restructuring Term Sheet) for their approval of
the Plan and their election of the form of Partnership Consideration (as defined
in the Restructuring Term Sheet).

(b)
The Plan and the related documents which shall be consistent in all material
respects with this Support Agreement and shall be in form and substance
reasonably acceptable to the Company Parties and the Required Consenting
Lenders, unless otherwise indicated (collectively, the “Plan Documents”), and
which shall include, without limitation, (i) the Plan, (ii) the related
disclosure statement (the “Disclosure Statement”), (iii) agreements evidencing
the New RCF, including, without limitation, the New RCF Credit Agreement, the
New RCF Commitment Letter, which New RCF Commitment Letter shall be in form and
substance reasonably acceptable to the Company Parties, the New RCF Commitment
Party and the Required Consenting Lenders, and any security documents or other
documentation with respect to the New RCF Credit Agreement, (iv) the
organizational documents and all other governing documents and agreements of the
reorganized Company



2

--------------------------------------------------------------------------------

        



Parties, as applicable, and any other related transactional, tax or corporate
documents contemplated by this Support Agreement, including, if directed by the
Required Consenting Lenders to be entered into by the applicable reorganized
Company Party, a stockholders’ agreement and a registration rights agreement, in
each case, with respect to the New Common Equity (as defined in the
Restructuring Term Sheet), in each case consistent with the terms set forth in
the Restructuring Term Sheet, (v) any management or employee cash or
equity-based bonus or incentive plan of PubCo or any successors thereto, if any,
including, without limitation, any award agreements thereunder and the MIP (as
defined in the Restructuring Term Sheet), (vi) any employment and/or severance
agreements or arrangements, as applicable, including the new employment
agreement of Mr. Stockdale, (vii) the ballots and other materials related to the
solicitation of votes for the Plan pursuant to sections 1125, 1126 and 1145 of
the Bankruptcy Code (the “Chapter 11 Solicitation”), and (viii) any other
agreements, instruments, petitions, motions, pleadings, orders and/or documents
that are filed by the Company Parties in connection with the Plan and Disclosure
Statement or the Chapter 11 Cases, including, but not limited to, (A) (1) a
motion (the “Scheduling Motion”) seeking approval of and a proposed order
setting the schedule for the hearing to approve the Disclosure Statement and
confirm the Plan, (2) a proposed solicitation order approving the solicitation
materials and procedures with respect to the Plan and the Disclosure Statement
and (3) a proposed confirmation order approving the Plan (the “Confirmation
Order”), (B) any appendices, amendments, modifications, supplements, exhibits
and schedules relating to the Plan or the Disclosure Statement, and (C) in form
and substance acceptable to the Required Consenting Lenders, a motion seeking
approval of consensual use of cash collateral and providing adequate protection
to the Term Lenders (the interim order approving such motion and providing for,
among other things, a requirement for the Company Parties to prepare and provide
to the Consenting Lenders during the pendency of the Chapter 11 Cases once every
two weeks or more frequently as updated during the Chapter 11 Cases, a rolling
13-week cash flow forecast in form and substance reasonably acceptable to the
Required Consenting Lenders, as well as adequate protection including but not
limited to adequate protection liens, superpriority administrative claims and
payment of fees and expenses of the Term Lenders and the TL Agent, the “Interim
Cash Collateral Order”, and the final order providing for the same, the “Final
Cash Collateral Order”).
(c)
Upon receipt of votes in favor of the Plan from the Term Lenders sufficient to
satisfy the requirements of section 1126(c) of the Bankruptcy Code (the “Plan
Approval”), the Company Parties will effectuate the Restructuring by commencing,
in accordance with the terms of this Support Agreement and the Plan, the Chapter
11 Cases.

(d)
The Plan shall constitute a separate plan of reorganization for each of the
Company Parties in the Chapter 11 Cases. If the Plan cannot be confirmed as to
some or all of the Company Parties, then the Company Parties, with the consent
of the Required Consenting Lenders, may (a) revoke the Plan as to all of the
Company Parties or (b) revoke the Plan as to any such Company Party (and any
such Company Party’s Chapter 11 Case may be converted, continued or dismissed)
and confirm the Plan as to such remaining Company Parties without the need for
re-solicitation as to any Party holding a claim against or equity interest in
such Company Parties for which the Plan is not so revoked.

(e)
The obligations of the Parties to consummate the Plan shall be conditioned upon
the occurrence of the following events (together with any conditions set forth
in the Plan and/or Confirmation Order), which conditions may be waived by mutual
agreement of the



3

--------------------------------------------------------------------------------

        



Company Parties, the Required Consenting Lenders, and, solely with respect to
any such conditions that relates to the New RCF Commitment Letter and the New
RCF Credit Agreement, the New RCF Commitment Party, in each case in their
reasonable discretion:
(i)
(A) all conditions precedent to effectiveness of each of the Plan Documents
(including, without limitation, to the New RCF Credit Agreement) shall have been
satisfied substantially contemporaneously with or prior to consummation of the
Plan, (B) an order authorizing entry into and performance under the New RCF
Commitment Letter (which order may be the Confirmation Order) shall have been
entered by the Bankruptcy Court and shall have become a final order that is not
stayed, which condition may be waived by mutual agreement of the Company Parties
and the New RCF Commitment Party, (C) the New RCF Credit Agreement shall have
been duly executed and delivered by each party thereto, (D) all other orders,
including the Confirmation Order, included in the Plan Documents shall have been
entered by the Bankruptcy Court and shall have become a final order that is not
stayed and (E) each of the Plan Documents that by its terms is to be effective
substantially contemporaneously with or prior to consummation of the Plan shall
be in full force and effect; and

(ii)
this Support Agreement shall not have been terminated.

Section 2.    Agreements of the Parties.
(a)
Subject to the terms and conditions hereof, until the occurrence of a
Termination Event (as defined below), each Consenting Lender (and so long as it
remains the legal owner or beneficial owner of any Term Loans) and, to the
extent applicable, the TL Agent, severally and not jointly and severally, hereby
agrees:

(i)
(A) to use commercially reasonable efforts to (1) support and complete the
Restructuring, in accordance with this Support Agreement and the Plan, and all
other actions contemplated in connection therewith and under the Plan Documents
and (2) take appropriate actions in furtherance of the Restructuring and the
Plan Documents, as applicable, (B) to not take any actions inconsistent with
this Support Agreement, the Plan or the Plan Documents, as applicable, and (C)
to the extent any legal or structural impediment that would prevent, hinder, or
delay the consummation of the Restructuring, to negotiate in good faith
appropriate additional or alternative provisions to address any such impediment;
provided, that the economic outcome for the Consenting Lenders, the anticipated
timing of confirmation and the Effective Date and other material terms as
contemplated herein must be substantially preserved in such alternate
provisions;

(ii)
(A)(1) to vote or cause to vote (if and when solicited to do so and by the
applicable deadline for doing so) all of its claims on account of its ownership
of Term Loans (the “Term Loan Claims”) in favor of the Plan, (2) to release or
cause to release the Obligations (as defined in the Existing Credit Agreement)
of each of the Subsidiary Guarantors (as defined in the Existing



4

--------------------------------------------------------------------------------

        



Credit Agreement) as of the Effective Date (if and when solicited to do so and
by the applicable deadline for doing so) and not to seek or cause to seek to
exercise any rights or remedies against the Subsidiary Guarantors until the
occurrence of the Termination Date, and (3) to not change, revoke or withdraw,
or cause to not change, revoke or withdraw, such vote and (B) not to or cause
not to (1) object to or impede the Plan, (2) support directly or indirectly any
such objection or impediment or otherwise take any action or commence any
proceeding to oppose or to seek any modification of the Plan or any Plan
Documents, as applicable, prepared in connection with pursuit or consummation of
the Plan or (3) “opt out”, or cause its affiliates or funds to “opt out”, of any
releases under the Plan as described in the Restructuring Term Sheet, to the
extent applicable, including the release of the Subsidiary Guarantors; provided,
that, in each case and, subject to Section 3.2(b), such consent, tender,
agreement and/or vote may be revoked, terminated or withdrawn immediately upon
the occurrence of a Termination Event (as defined in and in accordance with
Section 3.1);
(iii)
not to, directly or indirectly, propose, seek, solicit, negotiate, support,
encourage, participate or engage in any discussions relating to, or enter into
any agreements relating to (A) any plan of reorganization, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets, financing or
restructuring of any of the Company Parties, other than the Plan or (B) any
other action that is inconsistent with, or that would delay or obstruct, the
Plan nor shall the Consenting Lenders solicit or direct any person or entity to
undertake any of the foregoing; and

(iv)
to take all reasonable actions necessary or advisable to support the Company
Parties in completing their obligations with respect to the Third Party
Approvals (as defined below), and to timely provide any documentation requested
by the Company Parties and/or any Licensing Authority, GSE or Government Agency
(each as defined below) in connection therewith.

(b)
Subject to Section 8.12 and the terms and conditions hereof, until the
occurrence of a Termination Event, each Consenting Member, severally and not
jointly and severally, hereby agrees, and agrees to cause the Company Parties,
as applicable:

(i)
(A) to use commercially reasonable efforts to (1) support and complete the
Restructuring, in accordance with this Support Agreement, Plan, and all other
actions contemplated in connection therewith and under the Plan Documents and
(2) take appropriate actions in furtherance of the Restructuring and the Plan
Documents, as applicable, (B) to not take any actions inconsistent with this
Support Agreement, the Plan or the Plan Documents, as applicable, and (C) to the
extent any legal or structural impediment that would prevent, hinder, or delay
the consummation of the Restructuring, to negotiate in good faith appropriate
additional or alternative provisions to address any such impediment; provided,
that the economic outcome for the Consenting Members, the anticipated timing of
confirmation and the Effective Date and other material terms as



5

--------------------------------------------------------------------------------

        



contemplated herein must be substantially preserved in such alternate
provisions;
(ii)
(A) to complete, deliver and not withdraw or cause to complete, deliver and not
withdraw the requisite consents, if any, necessary for consummating the
Restructuring, (B) to vote or cause to vote (if and when solicited to do so and
by the applicable deadline for doing so) all of its Existing Partnership
Interests in favor of the Plan and not change, revoke or withdraw, or cause to
not change, revoke or withdraw, such vote, (C) not to (1) object to or impede
the Plan, (2) support directly or indirectly any such objection or impediment or
otherwise take any action or commence any proceeding to oppose or to seek any
modification of the Plan or any Plan Documents, as applicable, prepared in
connection with the pursuit or consummation of the Plan or (3) “opt out”, or
cause its affiliates or funds to “opt out”, of any releases under the Plan as
described in the Restructuring Term Sheet, to the extent applicable; provided,
that, in each case and, subject to Section 3.2(b), such consent, tender,
agreement and/or vote may be revoked, terminated or withdrawn immediately upon
the occurrence of a Termination Event (as defined in and in accordance with
Section 3.1) and (D) in the case of JLL Associates G.P. V, L.L.C., to elect or
cause to elect to receive its pro rata share of the Partnership Consideration as
consideration on account of its interest in the TRA Claims (as defined in the
Restructuring Term Sheet) held by JGW Holdco, LLC and JLL JGW Distribution LLC,
as applicable, and its interest in the Existing Partnership Interests held by
JGW Holdco, LLC and JLL JGW Distribution LLC, as applicable, in the form of
Partnership Equity Consideration (as defined in the Restructuring Term Sheet);

(iii)
not to, directly or indirectly, (A) propose, seek, solicit, negotiate, support,
encourage, participate or engage in any discussions relating to, or enter into
any agreements relating to any plan of reorganization, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets or
restructuring of any of the Company Parties, other than the Plan, (B) take any
other action that is inconsistent with, or that would delay or obstruct, the
Plan or (C) solicit or direct any person or entity to undertake any of the
foregoing;

(iv)
not pledge, encumber, assign, sell, or otherwise transfer, including by the
declaration of a worthless stock deduction for any tax year ending on or prior
to the Effective Date, offer, or contract to pledge, encumber, assign, sell, or
otherwise transfer, in whole or in part, any portion of its right, title, or
interests in any of its shares, stock, or other interests in the Company Parties
to the extent such pledge, encumbrance, assignment, sale or other transfer will
impair any of the Company Parties’ tax attributes; and

(v)
to take all reasonable actions necessary or advisable to support the Company
Parties and Consenting Lenders in completing their obligations with respect to
the Third Party Approvals and to timely provide any documentation



6

--------------------------------------------------------------------------------

        



requested by the Company Parties, Consenting Lenders and/or any Licensing
Authority, GSE or Government Agency in connection therewith.
(c)
Subject to Section 8.12 and the terms and conditions hereof, until the
occurrence of a Termination Event, each Company Party, jointly and severally,
hereby agrees:

(i)
to (A) promptly prepare or cause the preparation of the Disclosure Statement,
(B) provide draft copies of the Plan Documents to the advisors to the TL Agent
within a reasonable amount of time prior to the Plan Solicitation Commencement
Date (as defined below), solicitation of votes on the Plan, commencement of the
Chapter 11 Cases or the proposed execution date of any such documents, as
applicable, and (C) except in an emergency where it is not reasonably
practicable, provide draft copies of all motions, including “first day” motions,
and applications and other documents the Company Parties intend to file with the
Bankruptcy Court to the advisors to the TL Agent as soon as reasonably
practicable, but in no event less than three (3) business days before such
documents are filed with the Bankruptcy Court (and, in the case of the Interim
Cash Collateral Order, Plan, Disclosure Statement and Scheduling Motion, in no
event later than seven (7) business days before such documents are filed with
the Bankruptcy Court), and shall consult in good faith with the advisors to the
TL Agent regarding the form and substance of any such proposed filing (without
limiting the approval rights of any Party contained herein);

(ii)
to (A) use commercially reasonable efforts to support and complete the
Restructuring in accordance with this Support Agreement, and all other actions
contemplated in connection herewith in accordance with the Restructuring
Timeline (as defined below), (B) use commercially reasonable efforts to take any
and all necessary and appropriate actions in furtherance of the Restructuring,
(C) seek, and use commercially reasonable efforts to obtain, any and all
required regulatory approvals and third-party approvals (including, if
applicable, bankruptcy court approvals and the Third Party Approvals) in
connection with the Restructuring, (D) not take any actions inconsistent with,
or that would delay or obstruct, this Support Agreement and the Restructuring
and (E) to the extent that any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring, negotiate in
good faith appropriate additional or alternative provisions to address any such
impediment in consultation with the Required Consenting Lenders; provided, that
the economic outcome for the Consenting Lenders and the Consenting Members, the
anticipated timing of confirmation and the Effective Date and other material
terms as contemplated herein must be substantially preserved in such alternate
provisions;

(iii)
to (A) cease and cause to be terminated any ongoing solicitation, discussions
and/or negotiations with respect to any plan of reorganization, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets or
restructuring of the Company Parties and (B) not, directly or



7

--------------------------------------------------------------------------------

        



indirectly, negotiate, support, engage, or initiate discussions relating to, or
enter into any agreements relating to, or provide any information about the
Company Parties for the purpose of entering into, any Alternative Proposal (as
defined below) and not solicit or direct any person or entity to undertake any
of the foregoing, other than, in the each of clauses (A) and (B) above, as
contemplated pursuant to the Plan (an “Alternative Proposal”);
(iv)
that the Company Parties shall (A) operate the business of the Company Parties
in the ordinary course and consistent with past practice, other than as
contemplated in this Support Agreement or consistent with effectuating the Plan
and (B) keep the Consenting Lenders reasonably informed about the operations of
the Company Parties and provide Consenting Lenders such information regarding
the operations of the Company Parties or the Restructuring as may be reasonably
requested;

(v)
to the extent the Restructuring contemplates any person or entity or any group
of affiliated persons or entities, where such persons or entities are deemed to
be “affiliates” for the purposes hereof if any person or entity directly or
indirectly controls, is controlled by or is under common control with any such
person or entity, holding, on or after the business day, selected by the Company
Parties, in consultation with the Required Consenting Lenders, that is (i) on or
after the date of entry of the Confirmation Order and on which date no stay of
the Confirmation Order is in effect, (ii) on or after the date on which the
conditions to the effectiveness of the Plan have been either satisfied or waived
as set forth therein and (iii) the Plan is declared effective (the “Effective
Date”), an aggregate percentage ownership of PubCo or the Partnership above
certain state thresholds whereby such person or entity or such group of
affiliated persons or entities would be required under applicable state law to
undertake reviews by the applicable state regulatory authority (a “Licensing
Authority”) in connection with the state licenses related to the operations of
J.G. Wentworth Home Lending, LLC and its subsidiaries (collectively, “JGWHL”),
to notify each such Licensing Authority of the proposed Restructuring and to
seek to obtain each such state regulatory authority approval (each, a “Licensing
Notification and Approval”), if applicable, on or prior to the Effective Date;

(vi)
to the extent necessary, (x) to notify the government sponsored enterprises
(each, a “GSE”), including the Federal National Mortgage Association and the
Federal Home Loan Mortgage Corporation, and applicable government agencies
(each, a “Government Agency”), including the Government National Mortgage
Association (“Ginnie Mae”), the United States Department of Housing and Urban
Development, the United States Department of Veterans Affairs and the United
States Department of Agriculture, in connection with the Restructuring and (y)
to seek to obtain approval or non-objection from each such GSE (each, a “GSE
Approval”) and Government Agency (each, a “Government Agency Approval”), if
applicable, on, prior to or after the Effective Date, as may be required;



8

--------------------------------------------------------------------------------

        



(vii)
to the extent necessary, (x) to notify the counterparties to financings and
securitizations of their non-debtor affiliates and (y) to seek to obtain all
required consents and waivers in connection with the Restructuring (each, a
“Non-Debtor Financings and Securitizations Consents and Waivers” and,
collectively with the GSE Approvals, the Government Agency Approvals, the
Licensing Notifications and Approvals, the Non-Debtor Financings and
Securitizations Consents and Waivers and, to the extent necessary, any other
consents required from any other third-party required to be obtained in
connection with the Restructuring, the “Third Party Approvals”), if applicable,
on, prior to or after the Effective Date, as may be required; and

(viii)
to take all actions reasonably necessary or advisable to support the Consenting
Lenders in completing their obligations with respect to the Third Party
Approvals and to timely provide any documentation reasonably requested by the
Consenting Lenders and/or any Licensing Authority, GSE or Government Agency in
connection therewith.

Section 3.    Termination Events.
3.1    Termination Events.    
This Support Agreement shall terminate and, except as set forth in Section 3.2,
all obligations of the Parties shall immediately terminate and be of no further
force and effect following the occurrence of any of the following events and, if
applicable, the provision of any notice required hereunder (each such
termination event, a “Termination Event” and the date of termination of this
Support Agreement pursuant to the terms hereof, the “Termination Date”):
(a)
automatically without notice upon the Effective Date;

(b)
upon the termination of this Support Agreement by the mutual written consent of
each of the Company Parties, the Required Consenting Lenders, the TL Agent and
the Required Consenting Members; provided, that such notice of termination is
provided within one (1) business day to each of the other Parties in accordance
with Section 8.16;

(c)
by the Company Parties or the Required Consenting Lenders (or, solely to the
extent such material breach adversely affects the Existing Partnership
Interests, the Required Consenting Members) (such terminating Parties, the
“Terminating Parties”) upon the occurrence of any material breach of this
Support Agreement by any of the other Parties (such breaching party, the
“Breaching Party”) of any of the undertakings, representations, warranties or
covenants set forth in this Support Agreement, if such breach remains uncured
before the earlier of (i) seven (7) business days after the Terminating Parties
have given written notice of such breach to the Breaching Parties, the Company
Parties, the Required Consenting Lenders, and the Consenting Members and (ii)
one (1) calendar day prior to the Effective Date; provided, that the Required
Consenting Lenders shall not be permitted to terminate this Support Agreement
upon the occurrence of any material breach of this Support Agreement by any
Consenting Lender or the TL Agent;

(d)
upon the election by the Company Parties to terminate this Support Agreement in
accordance with Section 8.12;



9

--------------------------------------------------------------------------------

        



(e)
immediately upon written notice by the Required Consenting Lenders or, solely
with respect to Section 3.1(e)(ii)(F), by the Company Parties, upon the
occurrence of any of the following, unless such Termination Event is waived or
the applicable deadline is extended by the Required Consenting Lenders and,
solely with respect to Section 3.1(e)(ii)(F), the Company Parties, in writing
(which may be in the form of an email acknowledgment from an authorized
representative thereof):

(i)
at 11:59 p.m. prevailing Eastern Time on the date that is 15 business days
following the RSA Effective Date, unless the Company Parties have commenced the
Chapter 11 Solicitation (such actual date that the solicitation commences, the
“Plan Solicitation Commencement Date”);

(ii)
at 11:59 p.m. prevailing Eastern Time on the date that is 28 business days after
the Plan Solicitation Commencement Date (such actual date that the solicitation
ends, the “Plan Solicitation End Date”) unless the Company Parties have received
Plan Approval;

(A)
at 11:59 p.m. prevailing Eastern Time on the date that is 3 business days after
the Plan Solicitation End Date (the “Outside Petition Date”) unless the Company
Parties shall have commenced the Chapter 11 Cases (the date that the Chapter 11
Cases are commenced is referred to herein as the “Petition Date”);

(B)
at 11:59 p.m. prevailing Eastern Time on the first business day that is 1
calendar days after the Petition Date unless, the Company Parties have filed (i)
the Plan and (ii) the Scheduling Motion;

(C)
at 11:59 p.m. prevailing Eastern Time on the first business day that is 5
calendar days after the Petition Date, unless the Bankruptcy Court shall have
entered the Interim Cash Collateral Order;

(D)
at 11:59 p.m. prevailing Eastern Time on the first business day that is 30
calendar days after the Petition Date, unless the Bankruptcy Court shall have
entered the Final Cash Collateral Order;

(E)
at 11:59 p.m. prevailing Eastern Time on the first business day that is 50
calendar days after the Petition Date, unless the Bankruptcy Court shall have
entered the Confirmation Order (which order shall also approve the Disclosure
Statement and any supplement to the Plan);

(F)
at 11:59 p.m. prevailing Eastern Time on the first business day that is 21
calendar days following entry by the Bankruptcy Court of the Confirmation Order
(such date, the “Outside Consummation Date”) if there has not occurred
substantial consummation (as defined in section 1101 of the Bankruptcy Code) of
the Plan on or before such date, provided, that, if, prior to the Outside
Consummation Date, all conditions precedent to effectiveness of the Plan (as
provided therein) have been satisfied or waived, as applicable, or, for
conditions that by their nature are to be satisfied



10

--------------------------------------------------------------------------------

        



on the Effective Date, shall then be capable of being satisfied, except the
Third Party Approvals have not been obtained, the Outside Consummation Date
shall be automatically extended to 11:59 p.m. prevailing Eastern Time on the
first business day that is 30 calendar days following such initial Outside
Consummation Date, or to such other time as agreed between the Parties,
provided, further, that the Required Consenting Lenders shall not have the right
to terminate pursuant to this paragraph if any action of any of the Consenting
Lenders or any failure to perform any obligation, representation or warranty
hereunder of any of the Consenting Lenders required to be performed or be true,
as applicable, at or prior to the Outside Consummation Date is the primary cause
of the failure of the Effective Date to occur on or before the Outside
Consummation Date (such dates set forth in clauses (i) through (ii) shall
constitute the “Restructuring Timeline”);
(iii)
except as provided for in this Support Agreement, upon the entry of an order by
the Bankruptcy Court (A) dismissing any of the Chapter 11 Cases, (B) converting
any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(C) appointing a trustee or an examiner with expanded powers pursuant to section
1104 of the Bankruptcy Code in any of the Chapter 11 Cases, or (D) terminating
or shortening exclusivity under section 1121 of the Bankruptcy Code;

(iv)
the Company Parties take any of the following actions: (A) withdrawing the Plan;
(B) publicly announcing their intention not to support, or otherwise withdrawing
support for, the Plan; or (C) filing any plan of reorganization and/or
disclosure statement that is not, within the reasonable judgment of the Required
Consenting Lenders, consistent with the Restructuring Term Sheet in all material
respects;

(v)
if the Company Parties’ consensual use of cash collateral is terminated and
remains terminated for five (5) business days;

(vi)
upon the commencement of an involuntary case against any Company Party or the
filing of an involuntary petition seeking bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief in
respect of the Company Parties or their debts, or of a substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency,
administrative, receivership or similar law now or hereafter in effect,
provided, that such involuntary proceeding is not dismissed within a period of
thirty (30) days after the filing thereof, or if any court order grants the
relief sought in such involuntary proceeding;

(vii)
upon the Company Parties (A) voluntarily commencing any case or filing any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, (B) consenting to the institution



11

--------------------------------------------------------------------------------

        



of, or failing to contest in a timely and appropriate manner, any involuntary
proceeding or petition described above, (C) filing an answer admitting the
material allegations of a petition filed against it in any such proceeding, (D)
applying for or consenting to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company Party for a substantial part of its assets, (E)
making a general assignment or arrangement for the benefit of creditors or (F)
taking any corporate action for the purpose of authorizing any of the foregoing,
in each case except as provided for in this Support Agreement;
(viii)
upon the amendment, modification of, or the filing of a pleading by any of the
Company Parties, without prior written consent from the Required Consenting
Lenders, that seeks to amend or modify the Plan, the Disclosure Statement or any
of the other Plan Documents, in a manner that is materially inconsistent with
this Support Agreement;

(ix)
the Bankruptcy Court grants relief that is inconsistent with this Support
Agreement, the Plan or any of the other Plan Documents in any material respect
(in each case with such amendments and modifications as have been effected in
accordance with the terms hereof), unless otherwise agreed in writing by the
Required Consenting Lenders and the Company Parties; or

(x)
except as provided for in this Support Agreement, any of the Company Parties
files, proposes or otherwise supports any plan of liquidation, asset sale of all
or substantially all of the Company Parties’ assets or plan of reorganization
other than the Plan;

(f)
by the Company Parties or the Required Consenting Lenders unless the New RCF
Commitment Letter has been duly executed by the relevant parties thereto and
delivered to the Parties on or prior to the Petition Date, unless such
Termination Event is waived by the Company Parties and the Required Consenting
Lenders in writing;

(g)
upon the termination of the New RCF Commitment Letter; or

(h)
by the Company Parties or the Required Consenting Lenders immediately following
the occurrence of any court of competent jurisdiction or other competent
governmental or regulatory authority issuing a ruling or an order making illegal
or otherwise restricting, preventing or prohibiting the consummation of the
transactions contemplated by this Support Agreement in a way that cannot be
reasonably remedied by the Company Parties;

provided, that no Party may terminate this Support Agreement if such Party
failed to perform or comply in all material respects with the terms and
conditions of this Support Agreement, and such failure to perform or comply
caused, or resulted in, the occurrence of one or more acts that would otherwise
permit termination by such Party as are specified herein.


3.2    Termination Event Procedures.
(a)
If this Support Agreement is terminated as to any Party pursuant to this Section
‎3, this Support Agreement shall forthwith become void and of no further force
or effect, each such Party shall be released from its commitments, undertakings
and agreements under or related



12

--------------------------------------------------------------------------------

        



to this Support Agreement, and there shall be no liability or obligation on the
part of any such Party; provided, that (i) each such Party shall have all rights
and remedies available to it under applicable law (for all matters unrelated to
this Support Agreement); (ii) any and all consents and ballots tendered by a
terminating Consenting Lender or a terminating Consenting Member prior to such
termination shall be deemed, for all purposes, automatically to be null and void
ab initio, shall not be considered or otherwise used in any manner by the
Parties in connection with the Plan and this Support Agreement or otherwise and
such consents or ballots may be changed or resubmitted regardless of whether the
applicable voting deadline has passed (without the need to seek a court order or
consent from the Company Parties allowing such change or resubmission); (iii) in
no event shall any such termination relieve any Party from liability for its
breach or non-performance of its obligations hereunder prior to the date of such
termination (including any reimbursement obligations incurred prior to the date
of such termination); (iv) in no event shall any such termination relieve any
Party from its obligations under this Support Agreement which expressly survive
any such termination pursuant to Section 8.4; (v) in the event the Chapter 11
Cases have been commenced, the automatic stay arising pursuant to section 362 of
the Bankruptcy Code shall be deemed waived or modified for purposes of providing
notice or exercising rights of termination hereunder; and (vi) in the event any
Consenting Member terminates this Support Agreement, this Support Agreement
shall not terminate or be terminable by any other Party solely on the basis of
such termination, this Support Agreement shall remain in full force and effect
and such other Parties shall not be relieved of any obligations hereunder,
except that (1) such terminating Consenting Member shall no longer be a Party to
this Support Agreement and shall be relieved of all obligations hereunder,
provided, that such terminating Consenting Member shall be the beneficiary of
the survival provisions set forth in Section 8.4, (2) such other Parties shall
not be obligated to grant or support the grant of any releases to such
terminating Consenting Member under the Plan, as applicable, and (3) all of the
applicable rights and remedies of the remaining Parties under this Support
Agreement, the Existing Credit Agreement and applicable law shall be reserved in
all respects.
(b)
Notwithstanding anything herein to the contrary, including, without limitation,
Section 3.1(c), it shall not be a Termination Event if any Consenting Lender
breaches its obligations pursuant to this Support Agreement; provided, that (x)
the non-breaching Consenting Lenders still comprise the Lender Class (as defined
below) and the New RCF Commitment Party and (y) the New RCF Commitment Letter
and the New RCF Commitment remain in full force and effect.

(c)
Notwithstanding anything to the contrary herein, any Termination Event may be
waived in accordance with the procedures established by Section 8.14, in which
case the Termination Event so waived shall be deemed not to have occurred, this
Support Agreement shall be deemed to continue in full force and effect and the
rights and obligations of the Parties shall be restored, subject to any
modification set forth in such waiver.

Section 4.    Conditions Precedent to Effectiveness of the Support Agreement
The obligations of the Parties and the effectiveness hereof are subject to
satisfaction of each of the following conditions (the date upon which all such
conditions are satisfied, the “RSA Effective Date”):




13

--------------------------------------------------------------------------------

        



(a)
execution and delivery of signature pages for this Support Agreement by each of
the Company Parties, the Required Consenting Members, the New RCF Commitment
Party, the TL Agent and the Consenting Lenders holding at least sixty-six and
two-thirds percent (66 2/3%) of the aggregate principal amount of the Term Loans
outstanding (such Consenting Lenders, collectively, the “Lender Class”), which
signature pages may be executed and delivered as set forth in Section 8.5; and

(b)
payment of all reasonable and documented outstanding fees and expenses due to
the Required Consenting Lenders, the New RCF Commitment Party, the advisors to
the TL Agent and, solely with respect to the New RCF Commitment Letter and the
New RCF Credit Agreement, legal counsel to the New RCF Commitment Party through
the date hereof to the extent invoiced at least two (2) calendar days prior to
the date hereof.

Section 5.    Representations, Warranties and Covenants.
5.1    Power and Authority.
Each Consenting Lender, severally and not jointly and severally, the TL Agent in
the case of clause (b) below, each Consenting Member, severally and not jointly
and severally, and each of the Company Parties, jointly and severally,
represents, warrants and covenants that (a) such Party has and shall maintain
all requisite corporate, partnership, or limited liability company power and
authority to enter into this Support Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under this Support
Agreement, except as contemplated pursuant to this Support Agreement, and (b)
the execution and delivery of this Support Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part.


5.2    Enforceability.
Each Consenting Lender, severally and not jointly and severally, the TL Agent,
each Consenting Member, severally and not jointly and severally, and each of the
Company Parties, jointly and severally, represents, warrants and covenants that
this Support Agreement is the legally valid and binding obligation of it,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization or other similar laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability or ruling of the Bankruptcy Court.


5.3    Governmental Consents.
(a)
Each Consenting Lender, severally and not jointly and severally, each Consenting
Member, severally and not jointly and severally, and each of the Company
Parties, jointly and severally, represents, warrants and covenants that the
execution, delivery, and performance by it of this Support Agreement does not
and shall not require any material registration or material filing with,
material consent or material approval of, or material notice to, or other action
to, with, or by, any Federal, state, or other governmental authority or
regulatory body, except: (a) such filings as may be necessary and/or required
for disclosure by the Securities and Exchange Commission and applicable state
securities or “blue sky” laws; (b) any filings in connection with the Chapter 11
Cases, including the approval of the Disclosure Statement and confirmation of
the Plan; and (c) in the case of the Company Parties, (i) filings of amended
articles of incorporation or formation or other organizational documents with
applicable state authorities and (ii) other registrations, filings, consents,
approvals, notices,



14

--------------------------------------------------------------------------------

        



or other actions that are reasonably necessary to maintain permits, licenses,
qualifications, and governmental approvals to carry on the business of the
Company Parties.
(b)
Each Consenting Lender other than OppenheimerFunds, Inc. (in its capacity as
investment adviser to certain funds and accounts (severally and not jointly)),
severally and not jointly and severally, represents, warrants and covenants that
prior to and on the Effective Date, it, along with any of its affiliates, does
not and shall not own, acquire or purchase, directly or indirectly, for its own
account or the account of any affiliate, legal or beneficial ownership of ten
percent (10%) or more in any Ginnie Mae-approved issuer of mortgage-backed
securities guaranteed by Ginnie Mae (other than the Company Parties or any of
their affiliates), such that said Ginnie Mae-approved issuer would be regarded
as an affiliate, as that term is defined in the Statement of Financial
Accounting Standards No. 57 (FAS-57) issued by the Financial Accounting
Standards Board, of JGWHL.

5.4    Ownership.
(a)
Each Consenting Lender, severally and not jointly and severally, represents,
warrants and covenants that:

(i)
such Consenting Lender is the legal owner of the Term Loan Claims set forth on
its signature page hereto or on the schedule attached to its Joinder (as defined
below), as applicable, and has and shall maintain the power and authority to
bind the legal and beneficial owner(s) of such Term Loan Claims to the terms of
this Support Agreement; provided, that such Consenting Lender may Transfer (as
defined below) its Term Loan Claims pursuant to and in accordance with the terms
of Section 8.1.

(ii)
such Consenting Lender (a)(1) has and shall maintain full power and authority to
vote on its Term Loan Claims and execute and deliver its signature page to this
Support Agreement and consent to or (2) has received direction from the party
having full power and authority to vote on its Term Loan Claims and execute and
deliver its signature page(s) to this Support Agreement and (b) with respect to
such Term Loan Claims in either of clauses (a)(1) and (a)(2), (1) has and shall
maintain full power and authority to or (2) has received direction from the
party having full power and authority to consent to such matters concerning its
Term Loan Claims and to cancel, invest, exchange, assign and/or transfer such
Term Loan Claims; and

(iii)
other than as permitted under this Support Agreement, such Term Loan Claims are
and shall continue to be free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition, or encumbrances of any kind, that would
adversely affect in any way such Consenting Lender’s performance of its
obligations under this Support Agreement at the time such obligations are
required to be performed.

(b)
Each Consenting Member, severally and not jointly and severally, represents,
warrants and covenants that:



15

--------------------------------------------------------------------------------

        



(i)
such Consenting Member is the legal and beneficial owner of the Existing
Partnership Interests set forth on such Consenting Member’s signature page
hereto or on the schedule attached to its Member Joinder (as defined below), or
is and shall continue to be the nominee, investment manager, or advisor for
beneficial holders of such Existing Partnership Interests, and has and shall
maintain the power and authority to bind the legal and beneficial owner(s) of
such Existing Partnership Interests to the terms of this Support Agreement;

(ii)
such Consenting Member (a)(1) has and shall maintain full power and authority to
vote on its Existing Partnership Interests and execute and deliver its signature
page to this Support Agreement and consent to or (2) has received direction from
the party having full power and authority to vote on its Existing Partnership
Interests and execute and deliver its signature page(s) to this Support
Agreement and (b) with respect to such Existing Partnership Interests in either
of clauses (a)(1) and (a)(2), (1) has and shall maintain full power and
authority to or (2) has received direction from the party having full power and
authority to consent to such matters concerning its Existing Partnership
Interests and to invest, exchange, assign and/or transfer such Existing
Partnership Interests; and

(iii)
other than as permitted under this Support Agreement, such Existing Partnership
Interests are and shall continue to be free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal or other limitation on disposition, or encumbrances of
any kind, that would adversely affect in any way such Consenting Member’s
performance of its obligations under this Support Agreement at the time such
obligations are required to be performed.

5.5    Knowledge and Experience.
Each Consenting Member and each Consenting Lender (i) has such knowledge and
experience in financial and business matters of this type that it is capable of
evaluating the merits and risks of entering into this Support Agreement and of
making an informed investment decision, and has conducted an independent review
and analysis of the business and affairs of the Company Parties and has received
such information that it considers sufficient and reasonable for purposes of
entering into this Support Agreement, participating in the New RCF, as
applicable, and acquiring any securities issued in connection with the
Restructuring and (ii) is an “accredited investor” (as defined by Rule 501 of
the Securities Act of 1933, as amended (the “Securities Act”)) or a “qualified
institutional buyer” (within the meaning of Rule 144A of the Securities Act).


5.6    New RCF Commitment.
The Parties agree that this Support Agreement does not constitute a commitment
to, nor shall it obligate any of the Parties to, provide any new financing or
credit support. Notwithstanding the foregoing, the Parties acknowledge and agree
that the New RCF Commitment of the New RCF Commitment Party is contemplated
hereby, and the execution and delivery of the New RCF Credit Agreement and the
funding by the New RCF Commitment Party and the receipt by the Company Parties
of any borrowings on the Effective Date under the New RCF will be conditions
precedent to the consummation of the Restructuring. The


16

--------------------------------------------------------------------------------

        



commitment of the New RCF Commitment Party to provide the New RCF shall be set
forth in the New RCF Commitment Letter and the New RCF Credit Agreement and
shall be subject to the terms and conditions set forth therein.


Each Consenting Lender further hereby agrees that it shall not, directly or
indirectly, propose, seek, solicit, negotiate, support, encourage, participate
or engage in any discussions relating to, or enter into any agreements relating
to any plan of reorganization or any out-of-court restructuring other than the
Plan (a “Subsequent Restructuring Transaction”) of any of the Company Parties
that does not include the New RCF provided by the New RCF Commitment Party,
unless such Subsequent Restructuring Transaction provides for payment of the New
RCF Commitment Fee to the New RCF Commitment Party; provided, that,
notwithstanding the foregoing, it is hereby understood and agreed that the New
RCF Commitment Fee (i) shall not be earned or payable pursuant to the Plan or
the Subsequent Restructuring Transaction unless and until the New RCF Commitment
Letter is executed and delivered and (ii) shall be otherwise subject to the
terms and conditions contained in the New RCF Commitment Letter if and when
executed and delivered.


5.7    No Adverse Actions.
Each of the Parties also agrees, severally and not jointly and severally, that,
unless this Support Agreement is terminated in accordance with the terms hereof
(and subject in all respects to Section 3.2(b)), it will not take any action and
cause not to take any action (or refrain or cause to refrain from taking any
action) that would in any material respect interfere with, delay, or postpone
the effectuation of the transactions contemplated by this Support Agreement.
Notwithstanding the foregoing, nothing in this Support Agreement shall (i) be
construed to prohibit any Party from contesting whether any matter or action is
a breach of, or is inconsistent with, this Support Agreement or the Plan
Documents or (ii) impair or waive the rights of any Party to (x) assert or raise
any objection permitted under this Support Agreement (1) in connection with any
hearing on confirmation of the Plan or (2) in the Bankruptcy Court or (y)
prevent such Party from enforcing this Support Agreement against any other
Party.


5.8    Plan Documents.
Each of the Parties also agrees, severally and not jointly and severally, that,
unless this Support Agreement is terminated in accordance with the terms hereof
(and subject in all respects to Section 3.2(b)), it will negotiate in good faith
the Plan Documents.


Section 6.    Remedies.
It is understood and agreed by each of the Parties that any breach of this
Support Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in
addition to any other remedies, each non-breaching Party shall be entitled to
seek specific performance and injunctive or other equitable relief for any such
breach. The Company Parties and the Consenting Members agree that for so long as
the Consenting Lenders have not taken any action to prejudice the enforceability
of this Support Agreement (including without limitation, alleging in any
pleading that this Support Agreement is unenforceable), and have taken such
actions as are reasonably required or desirable for the enforcement hereof, then
the Consenting Lenders shall have no liability for damages hereunder in the
event a court determines that this Support Agreement is not enforceable.




17

--------------------------------------------------------------------------------

        



Section 7.    Acknowledgment.
This Support Agreement and the transactions contemplated herein are the product
of negotiations among the Parties, together with their respective
representatives. Notwithstanding anything herein to the contrary, this Support
Agreement is not, and shall not be deemed to be, a solicitation of votes for the
acceptance of the Plan or any plan of reorganization for the purposes of
sections 1125 and 1126 of the Bankruptcy Code or otherwise. The Company Parties
will not solicit acceptances of the Plan from any Consenting Lender until such
Consenting Lender has been provided with a copy of a Disclosure Statement
containing adequate information as required by section 1125 of the Bankruptcy
Code. Furthermore, no securities of the Company Parties are being offered or
sold hereby and this Support Agreement neither constitutes an offer to sell nor
a solicitation of an offer to buy any securities of the Company Parties.


Section 8.    Additional Terms.
8.1    Assignment; Transfer Restrictions.    
(a)    
(i)
Each Consenting Lender hereby agrees, severally and not jointly and severally,
for so long as this Support Agreement shall remain in effect as to it, not to
sell, assign, transfer, hypothecate or otherwise dispose of (each, a “Transfer”)
any Term Loan Claim, except to a party that (A) is a Consenting Lender,
provided, that any Term Loan Claims Transferred to a Consenting Lender shall
automatically be deemed to be subject to the terms of this Support Agreement and
any election to exchange or not to exchange Term Loan Claims made by the
Consenting Lender transferor shall be binding upon the transferee or (B)
executes and delivers a Joinder pursuant to the terms and conditions under
Section 8.1(c).

(ii)
Notwithstanding Section 8.1(a)(i), in the case of a purported Transfer of any
Term Loan Claim (a “Proposed Lender Transfer”) to a purported transferee (the
“Proposed Lender Transferee”), such Proposed Lender Transfer shall be prohibited
and/or deemed void ab initio and of no force or effect in accordance with
Section 8.1(b) in the case of any of the following events:

(A)
(i) the Proposed Lender Transferee held less than ten and five hundredths
percent (10.05%) of the Term Loan Claims outstanding immediately prior to the
effectiveness of such Proposed Lender Transfer and (ii) such Proposed Lender
Transfer shall result in such Proposed Lender Transferee holding ten and five
hundredths percent (10.05%) or more of the Term Loan Claims outstanding;

(B)
(i) the Proposed Lender Transferee held less than twenty five and thirteen
hundredths percent (25.13%) of the Term Loan Claims outstanding immediately
prior to the effectiveness of such Proposed Lender Transfer and (ii) such
Proposed Lender Transfer shall result in such Proposed Lender Transferee holding
twenty five and thirteen hundredths percent (25.13%) or more of the Term Loan
Claims outstanding;



18

--------------------------------------------------------------------------------

        



(C)
(i) the Proposed Lender Transferee holdings of Term Loan Claims including all
Term Loan Claims collectively held, directly or indirectly, in the aggregate
through one or more intermediaries, together with any entity under ten percent
(10%) or more common ownership with the Proposed Lender Transferee, or
controlled by the same party that controls the Proposed Lender Transferee
(collectively, the “Proposed Lender Transferee Interests”), represented less
than ten and five hundredths percent (10.05%) of the Term Loan Claims
outstanding immediately prior to the effectiveness of such Proposed Lender
Transfer and (ii) such Proposed Lender Transfer shall result in the Proposed
Lender Transferee Interests representing ten and five hundredths percent
(10.05%) or more of the Term Loan Claims outstanding; and

(D)
(i) the Proposed Lender Transferee Interests represented less than twenty five
and thirteen hundredths percent (25.13%) of the Term Loan Claims outstanding
immediately prior to the effectiveness of such Proposed Lender Transfer and (ii)
such Proposed Lender Transfer shall result in the Proposed Lender Transferee
Interests representing twenty five and thirteen hundredths percent (25.13%) or
more of the Term Loan Claims outstanding;

provided, that, for each such Proposed Lender Transfers prohibited under this
Section 8.1(a)(ii), (x) the Company Parties and (y) the Consenting Lenders
representing fifty and one-tenth percent (50.1%) of the aggregate principal
amount of the Term Loan Claims held by the Consenting Lenders other than such
Proposed Lender Transferee and the purported transferor of such Proposed Lender
Transfer may nevertheless agree to consent to and permit such Proposed Lender
Transfer, and such Proposed Lender Transfer shall be deemed effective.
(iii)
The TL Agent shall have no obligations other than as expressly provided in the
Existing Credit Agreement relating to Transfers, including Transfers of the type
described in Section 8.1(a)(ii). For the avoidance of doubt, the TL Agent shall
not be required to notify any other Party upon occurrence of a Transfer of the
type described in Section 8.1(a)(ii).

(b)
Any Transfer of any Term Loan Claim that does not comply with the procedures set
forth in Section 8.1(a) shall be deemed void ab initio and of no force or
effect, regardless of any prior notice provided to the Company Parties and/or
any Consenting Lender, and shall not create any obligation or liability of any
Company Party or any other Consenting Lender to the purported transferee. Any
Consenting Lender that effectuates a Transfer permitted under and in compliance
with Section 8.1(a) shall have no liability under this Support Agreement arising
solely from or related to the failure of the transferee of such Transfer to
comply with the terms of this Support Agreement on or after the effective date
of such Transfer.

(c)
Any person that receives or acquires a portion of the Term Loan Claims pursuant
to a Transfer of such Term Loan Claims by a Consenting Lender hereby agrees to
be bound by all of the terms of this Support Agreement (as the same may be
hereafter amended, supplemented or



19

--------------------------------------------------------------------------------

        



otherwise modified from time to time) (a “Joining Lender Party”) by executing a
joinder in the form of Exhibit B hereto (the “Joinder”) and delivering such
Joinder promptly upon, but in no event later than three (3) business days
following, execution to the Company Parties and legal counsel to the Required
Consenting Lenders. The Joining Lender Party shall thereafter be deemed to be,
for all purposes under this Support Agreement, a Party and a Consenting Lender
and, if such Term Loan Claims acquired in the Transfer were Term Loan Claims
held by the New RCF Commitment Party, a New RCF Commitment Party.
(d)
With respect to the Term Loan Claims held by the Joining Lender Party upon
consummation of the Transfer of such Term Loan Claims to such Joining Lender
Party, the Joining Lender Party hereby makes the representations and warranties
of the Consenting Lenders, as applicable, set forth in Section 5 of this Support
Agreement to the Company Parties.

(e)
Each Consenting Member hereby agrees, severally and not jointly and severally,
for so long as this Support Agreement shall remain in effect as to it, not to
Transfer any of its Existing Partnership Interests unless the transferee thereof
executes and delivers a Member Joinder (as defined in Section 8.1(f)) pursuant
to the terms and conditions under Section 8.1(f).

(f)
Any person that receives or acquires a portion of the Existing Partnership
Interests in the Company Parties pursuant to a Transfer of such Existing
Partnership Interests by a Consenting Member hereby agrees to be bound by all of
the terms of this Support Agreement (as the same may be hereafter amended,
supplemented or otherwise modified from time to time) (a “Joining Member Party”)
by executing a joinder in the form of Exhibit C hereto (the “Member Joinder”)
and delivering such Member Joinder promptly upon, but in no event later than
three (3) business days following, execution to the Company Parties and legal
counsel to the Required Consenting Lenders. The Joining Member Party shall
thereafter be deemed to be, for all purposes under this Support Agreement, a
Party and a Consenting Member.

(g)
With respect to the Existing Partnership Interests held by the Joining Member
Party upon consummation of the Transfer of such Existing Partnership Interests
to such Joining Member Party, the Joining Member Party hereby makes the
representations and warranties of the Consenting Members set forth in Section 5
of this Support Agreement to the other Parties.

(h)
Notwithstanding the foregoing provisions of this Section 8.1, any Consenting
Lender may, at any time and without notice to or consent from any other Party,
pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of interest and repayment of
principal) under the Existing Credit Agreement in order to secure obligations of
such Consenting Lender to a Federal Reserve Bank; provided, that no such pledge
or grant of a security interest shall release such Consenting Lender from any of
its obligations hereunder or substitute any such pledgee or grantee for such
Consenting Lender as a party hereto.

(i)
This Support Agreement shall in no way be construed to preclude any Consenting
Lender from acquiring additional Term Loan Claims except as expressly prohibited
by Section 8.1(a)(ii) herein; provided, that any such Term Loan Claims shall
automatically be deemed to be subject to the terms of this Support Agreement and
each such Consenting Lender agrees that such additional Term Loan Claims shall
be subject to this Support Agreement and shall be Term Loan Claims hereunder.



20

--------------------------------------------------------------------------------

        



(j)
(i) A Qualified Marketmaker (as defined below) that acquires any of the Term
Loan Claims solely with the purpose and intent of acting as a Qualified
Marketmaker for such Term Loan Claims, shall not be required to execute and
deliver to counsel a Joinder or otherwise agree to be bound by the terms and
conditions set forth in this Support Agreement if such Qualified Marketmaker
Transfers such Term Loan Claims (by purchase, sale, assignment, participation,
or otherwise) to a Consenting Lender or a Joining Lender Party that properly
executes and delivers a Joinder pursuant to this Section 8.1, and the Transfer
otherwise is permitted under Section 8.1(a) (including, for the avoidance of
doubt, the requirement that such subsequent transferee properly executes and
delivers a Joinder pursuant to this Section 8.1, if necessary), and (ii) to the
extent any Party who has signed this Support Agreement is acting in its capacity
as a Qualified Marketmaker, such Party may Transfer any Term Loan Claims that it
acquires from a Term Lender that is not a Consenting Lender to a transferee that
is not a Consenting Lender at the time of such Transfer without the requirement
that such transferee be or become a Consenting Lender. Notwithstanding the
foregoing, any transfer to a Qualified Marketmaker shall be permitted so long as
the Qualified Marketmaker agrees, solely to the extent that it holds any Term
Loan Claims from a Consenting Lender on the record date for voting on the Plan,
to act in accordance with this Support Agreement with respect to any vote or
consent required hereunder (including a vote on the Plan) with respect to such
Term Loan Claims. For these purposes, “Qualified Marketmaker” means an entity
that (x) holds itself out to the market as standing ready in the ordinary course
of its business to purchase from customers and sell to customers claims against
any Company Party (including debt securities or other debt) or enter with
customers into long and short positions in claims against any Company Party
(including debt securities or other debt), in its capacity as a dealer or market
maker in such claims against any Company Party and (y) is in fact regularly in
the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

8.2    No Third Party Beneficiaries.
Unless expressly stated herein, this Support Agreement shall be solely for the
benefit of the Parties hereto and, in the case of the Consenting Lenders, solely
in their capacity as Term Lenders under the Existing Credit Agreement. No other
person or entity shall be a third party beneficiary.
8.3    Entire Agreement.
This Support Agreement, including Schedules, Exhibits and Annexes, constitutes
the entire agreement of the Parties with respect to the subject matter of this
Support Agreement, and supersedes all other prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Support Agreement; provided, however, that any
confidentiality agreement executed by any Party shall survive this Support
Agreement and shall continue in full force and effect, subject to the terms
thereof, irrespective of the terms hereof.


8.4    Survival.
Notwithstanding (i) any Transfer of the Term Loan Claims in accordance with
Section 8.1 or (ii) the termination of this Support Agreement in accordance with
its terms, the agreements and obligations of the Parties in (x) Sections 6, 8.3,
8.6, 8.8, 8.9, 8.10, 8.12, and 8.13 and in this Section 8.4 shall survive such
Transfer and/or termination and shall continue in full force and effect for the
benefit of the Company Parties, the Consenting Lenders and the Consenting
Members in accordance with the terms hereof and (y) Section


21

--------------------------------------------------------------------------------

        



5.6 shall survive such Transfer and/or termination and shall continue in full
force and effect for the benefit of the Consenting Lenders for a nine month
period following the date hereof.


8.5    Counterparts.
This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.


8.6    Settlement Discussions.    
This Support Agreement is part of a proposed settlement of disputes among the
Parties hereto. Nothing herein shall be deemed to be an admission of any kind.
Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Support Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Support Agreement.


8.7    Continued Banking Practices.
Notwithstanding anything herein to the contrary, each Consenting Lender and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of lending, investment banking, trust or other business with, or provide
debt financing (including debtor in possession financing), equity capital or
other services (including financial advisory services) to any Company Party or
any affiliate of any Company Party or any other person, including, but not
limited to, any person proposing or entering into a transaction related to or
involving any Company Party or any affiliate thereof.


8.8    Reservation of Rights.
(a)
If the transactions contemplated by this Support Agreement are not consummated
as provided herein, if a Termination Date occurs, or if this Support Agreement
is otherwise terminated for any reason, each of the Consenting Lenders and the
Company Parties fully reserves any and all of their respective rights, remedies
and interests under the Loan Documents (as defined in the Existing Credit
Agreement), applicable law and in equity; provided, however, that each
Consenting Lender agrees that neither the execution of this Support Agreement by
the Company Parties nor the implementation of the transactions contemplated by
this Support Agreement shall constitute a Default or Event of Default (in each
case under and as defined in the Existing Credit Agreement).

(b)
Notwithstanding anything herein to the contrary, the Parties acknowledge that
the support of any Consenting Lender contained in this Support Agreement relates
solely to such Consenting Lender’s rights and obligations as a Consenting Lender
under the Existing Credit Agreement and does not bind such Consenting Lender or
its affiliates with respect to any other indebtedness owed by any of the Company
Parties or any of their respective subsidiaries and affiliates to such
Consenting Lender or any affiliate of such Consenting Lender (for the avoidance
of doubt, if the Consenting Lender is specified on the relevant signature page
as a particular group or business within an entity, “Consenting Lender” shall
mean such group or business and shall not mean the entity or its affiliates, or
any other desk or business thereof, or any third party funds advised thereby).
For purposes of this Support Agreement,



22

--------------------------------------------------------------------------------

        



(x) Term Loan Claims that are held by such Consenting Lender in a fiduciary or
similar capacity and (y) Term Loan Claims held by a Consenting Lender in its
capacity as a broker, dealer or market maker of “Loans” under and as defined in
the Existing Credit Agreement (the “Loans”) or any other claim against or
security in the Company Parties (including any Loans or claims held in inventory
with respect to such broker, dealer or market-making activities, provided, that
the positions with respect to such Loans or claims are separately identified on
the internal books and records of such Consenting Lender) shall not, in either
case (x) or (y), be bound by or subject to this Support Agreement unless
otherwise reflected on its signature page hereto or on the schedule attached to
its Joinder (as applicable).
8.9    Governing Law; Waiver of Jury Trial.
(a)
The Parties waive all rights to trial by jury in any jurisdiction in any action,
suit, or proceeding brought to resolve any dispute between the Parties, whether
sounding in contract, tort or otherwise.

(b)
This Support Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to any conflicts of law provision
which would require the application of the law of any other jurisdiction. By its
execution and delivery of this Support Agreement, each Party hereby irrevocably
and unconditionally agrees for itself that, subject to the following sentence,
any legal action, suit or proceeding against it with respect to any matter under
or arising out of or in connection with this Support Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, may be brought in any state or federal court of competent
jurisdiction in New York County, State of New York, and by execution and
delivery of this Support Agreement, each of the Parties hereby irrevocably
accepts and submits itself to the nonexclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceedings.

(c)
Notwithstanding the foregoing, if the Chapter 11 Cases are commenced, the
Bankruptcy Court shall have exclusive jurisdiction over all matters arising out
of or in connection with this Support Agreement.

8.10    Successors.
This Support Agreement is intended to bind the Parties and inure to the benefit
of the Consenting Lenders, the TL Agent, the Consenting Members and each of the
Company Parties and their respective successors, permitted assigns, heirs,
executors, administrators and representatives; provided, however, that nothing
contained in this Section 8.10 shall be deemed to permit any transfer, tender,
vote or consent, of any claims other than in accordance with the terms of this
Support Agreement.


8.11    Headings.
The headings of all sections of this Support Agreement are inserted solely for
the convenience of reference and are not a part of and are not intended to
govern, limit or aid in the construction or interpretation of any term or
provision hereof.




23

--------------------------------------------------------------------------------

        



8.12    Fiduciary Duties.
Notwithstanding anything to the contrary herein, nothing in this Support
Agreement shall require PubCo, any of the other Company Parties, or any of their
respective boards of directors, managing members, members or officers (in such
person’s capacity as a managing member, member or officer) to take any action,
or to refrain from taking any action, to the extent that taking such action or
refraining from taking such action would be inconsistent with such person’s or
entity’s fiduciary obligations under applicable law. The Company Parties may
terminate this Support Agreement to the extent taking any such action or
refraining from taking any such action would be inconsistent with the foregoing,
as provided in Section 3.1(d) (it being understood that the specific performance
provisions of Section 6 shall not be applicable with respect to a termination
under this Section 8.12); provided, that, upon a termination of this Support
Agreement by the Company Parties pursuant to this Section 8.12, (x) all
obligations of the Consenting Lenders hereunder shall immediately terminate
without further action or notice by such Consenting Lenders and (y) the Company
Parties and the Consenting Members (and their directors, managers, officers,
employees, advisors, subsidiaries, and representatives) shall not have or incur
any liability under this Support Agreement or otherwise on account of such
termination. For the avoidance of doubt, nothing in this Support Agreement shall
be deemed to prohibit or limit the Company Parties or any of their respective
boards of directors, managing members, members or officers (in such person’s
capacity as a managing member, member or officer) from having discussions with
any party regarding any plan of reorganization, proposal, offer, dissolution,
winding up, liquidation, reorganization, merger, consolidation, business
combination, joint venture, partnership, sale of assets or restructuring of the
Company Parties to evaluate whether any action should be taken, or not be taken,
with respect thereto consistent with such person’s or entity’s fiduciary
obligations under applicable law.


8.13    Acknowledgment of Counsel.
Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to and waived its right to do so) in connection with this
Support Agreement and the transactions contemplated by this Support Agreement.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Support Agreement against
such Party based upon lack of legal counsel shall have no application and is
expressly waived. The provisions of this Support Agreement shall be interpreted
in a reasonable manner to effect the intent of the parties hereto. No Party
shall have any term or provision construed against such Party solely by reason
of such Party having drafted the same.


8.14    Amendments, Modifications, Waivers.
This Support Agreement, including the Exhibits hereto, may only be modified,
amended or supplemented, and any of the terms thereof may only be waived, by an
agreement in writing (which may include electronic mail by counsel to the
applicable parties) by each of the Company Parties and the Required Consenting
Lenders (and, solely, to the extent such material breach adversely affects the
Existing Partnership Interests, the Required Consenting Members); provided, that
if the modification, amendment, supplement or waiver at issue directly,
materially and adversely impacts the treatment or rights of any Consenting
Lender differently than any other Consenting Lender, the agreement in writing of
such Consenting Lender whose treatment or rights are materially adversely
impacted in a different manner than other Consenting Lenders shall also be
required for such modification, amendment, supplement, or waiver to be
effective; provided, further, that, if the proposed modification, amendment,
supplement or waiver directly, materially and adversely impacts the treatment or
rights of any Consenting Member, the agreement in writing of such Consenting
Member whose treatment or rights are directly, materially and adversely impacted
shall also be


24

--------------------------------------------------------------------------------

        



required for such modification, amendment, supplement or waiver to be effective
(this proviso shall not be modified, amended or supplemented or any of its terms
waived, without the prior consent of each Consenting Member); provided, further,
that, if the proposed modification, amendment, supplement or waiver adversely
modifies, amends, supplements or waives any provision herein relating to the New
RCF, the agreement in writing of the New RCF Commitment Party shall also be
required for such modification, amendment, supplement or waiver to be effective.
As used herein, (i) the “Required Consenting Lenders” shall mean the Consenting
Lenders representing fifty and one-tenth percent (50.1%) of the aggregate
principal amount of the Term Loans held by the Consenting Lenders and (ii) the
“Required Consenting Members” shall mean JLL Partners, Inc. and/or its
affiliates.


8.15    Severability of Provisions.
If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.


8.16    Notices.    
All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed to have been duly given if delivered by electronic
mail, facsimile, courier service or by registered or certified mail (return
receipt requested) to the following addresses, or such other addresses as may be
furnished hereafter by notice in writing. Any notice given by delivery, mail or
courier shall be effective when received. Any notice given by electronic mail or
facsimile shall be effective upon oral, machine or electronic mail (as
applicable) confirmation of transmission.


If to the Company Parties, to:


Orchard Acquisition Company, LLC
1200 Morris Drive
Suite 300
Chesterbrook, PA 19087
Attn: Stephen Kirkwood, Esq.
Email:     skirkwood@jgwentworth.com
Fax: (855) 285-5089
Telephone: (484) 434-2350
        
and


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attn:     Elisha D. Graff, Esq.
Kathrine A. McLendon, Esq.
Fax: (212) 455-2502
Email:     egraff@stblaw.com and kmclendon@stblaw.com
Telephone: (212) 455-2000


25

--------------------------------------------------------------------------------

        



        
If to any Consenting Lender or the TL Agent, the address set forth on its
signature page, with a copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attn: Damian S. Schaible, Esq.
Natasha Tsiouris, Esq.
Fax: (212) 701-5800
Email: Damian.Schaible@davispolk.com and Natasha.Tsiouris@davispolk.com
Telephone: (212) 450-4000


If to the New RCF Commitment Party, the address set forth on its signature page,
with a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attn: Damian Ridealgh, Esq. and Matthew Barr, Esq.
Fax: (212) 310-8007
Email:     damian.ridealgh@weil.com and matt.barr@weil.com
Telephone: (212) 310-8510


If to any Consenting Member, the address set forth on its signature page.


[SIGNATURE PAGES FOLLOW]




26

--------------------------------------------------------------------------------






Please sign in the space provided below to indicate your agreement and consent
to the terms hereof.




Very truly yours,




ORCHARD ACQUISITION COMPANY, LLC
By: /s/ Stewart A. Stockdale
Name:  Stewart A. Stockdale
Title:  Chief Executive Officer




THE J.G. WENTWORTH COMPANY, LLC
By: /s/ Stewart A. Stockdale
Name:   Stewart A. Stockdale
Title:  Chief Executive Officer




THE J.G. WENTWORTH COMPANY
By: /s/ Stewart A. Stockdale
Name:  Stewart A. Stockdale
Title:  Chief Executive Officer




J.G. WENTWORTH, LLC
By: /s/ Stewart A. Stockdale
Name:  Stewart A. Stockdale
Title:  Chief Executive Officer




JGW HOLDINGS, INC.
By: /s/ Stewart A. Stockdale
Name:  Stewart A. Stockdale
Title:  Chief Executive Officer


                            




Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






HPS INVESTMENT PARTNERS, LLC, as a Consenting Lender and the New RCF Commitment
Party






By: /s/ Vikas Keswani
Name:  Vikas Keswani
Title:  Managing Director
                        


 




Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






ANTHEM INC., as a Consenting Lender


By: Logen Asset Management L.P.
Its Agent and Authorized Signatory


By: /s/ Steven Gerdal
Name: Steven Gerdal
Title: Managing Partner
                        






Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






AXAR CAPITAL MANAGEMENT LP, as a Consenting Lender




By: /s/ Andrew Axelrod
Name: Andrew Axelrod
Title: Portfolio Manager
                        








Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






BENEFIT STREET PARTNERS LLC, as a Consenting Lender






By: /s/ Bryan Martoken
Name: Bryan Martoken
Title: Chief Financial Officer
                        








Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD., as a Consenting Lender


By: HG Vora Capital Management, LLC, as investment adviser


By: /s/ Gary Moss
Name: Gary Moss
Title: Partner
                        








Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






LOGEN ASSET MANAGEMENT MASTER FUND LTD, as a Consenting Lender




By: Logen Asset Management L.P.
Its Agent and Authorized Signatory


By: /s/ Steven Gendal
Name: Steven Gendal
Title: Managing Partner
                        








Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






OPPENHEIMERFUNDS, INC., in its capacity as investment adviser to certain funds
and accounts (severally and not jointly), as a Consenting Lender




By: /s/ Myk Pleet
Name: Myk Pleet
Title: Vice President
                        








Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






WADDELL & REED INVESTMENT MANAGEMENT COMPANY and IVY INVESTMENT MANAGEMENT
COMPANY, as a Consenting Lender






By: /s/ Chad Gunther
Name: Chad Gunther
Title: Sr. Vice President
                        








Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






THE J.G. WENTWORTH COMPANY, as a Consenting Member






By: /s/ Stewart A. Stockdale
Name:  Stewart A. Stockdale
Title:  Chief Executive Officer
                        
 




Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






JGW HOLDINGS, INC., as a Consenting Member






By: /s/ Stewart A. Stockdale
Name:  Stewart A. Stockdale
Title:  Chief Executive Officer
                        


 




Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






JGW HOLDCO, LLC, as a Consenting Member






By: /s/ Francisco Rodriguez
Name: Francisco Rodriguez
Title: Authorized Person
                        


 




Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------






PGHI CORP., as a Consenting Member




 
By: /s/ Neal Pomroy
Name: Neal Pomroy
Title:
                        










Signature Page to Restructuring Support Agreement

--------------------------------------------------------------------------------


        


JEFFERIES FINANCE LLC., as administrative agent and collateral agent under the
Existing Credit Agreement




 
By: /s/ J. Paul McDonnell
Name: J. Paul McDonnell
Title: Managing Director
                        
















Signature Page to Restructuring Support Agreement
    
    



--------------------------------------------------------------------------------


        


EXHIBIT A




RESTRUCTURING TERM SHEET
(see attached)











--------------------------------------------------------------------------------


EXECUTION VERSION




RESTRUCTURING TERM SHEET – THE J.G. WENTWORTH COMPANY, LLC

THIS TERM SHEET (THIS “TERM SHEET”) DOES NOT CONSTITUTE (NOR SHALL IT BE
CONSTRUED AS) AN OFFER OR A SOLICITATION WITH RESPECT TO ANY SECURITIES OR DEBT
OF THE COMPANY (AS DEFINED BELOW) OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR A
SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT
BEING UNDERSTOOD THAT SUCH AN OFFER OR SOLICITATION, IF ANY, ONLY WILL BE MADE
IN COMPLIANCE WITH APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY AND/OR OTHER
APPLICABLE LAWS.
THIS TERM SHEET IS PROVIDED IN CONFIDENCE AND MAY BE DISTRIBUTED ONLY WITH THE
EXPRESS WRITTEN CONSENT OF THE COMPANY, ON THE ONE HAND, AND THE REQUIRED
CONSENTING LENDERS (AS DEFINED BELOW), ON THE OTHER HAND. THIS TERM SHEET HAS
BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY AND IS SUBJECT TO THE
PROVISIONS OF RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER SIMILAR
APPLICABLE STATE AND FEDERAL STATUTES, DOCTRINES AND RULES. FURTHER, NOTHING IN
THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR DEEMED BINDING ON
THE COMPANY, ANY OF THE CONSENTING LENDERS (AS DEFINED BELOW), OR THEIR
RESPECTIVE AFFILIATES.
THIS TERM SHEET SETS FORTH THE PRINCIPAL TERMS OF THE RESTRUCTURING (AS DEFINED
BELOW) OF TERM LOANS (AS DEFINED BELOW) UNDER THE EXISTING CREDIT AGREEMENT (AS
DEFINED BELOW) AND OTHER OBLIGATIONS OF THE COMPANY.
THIS TERM SHEET DOES NOT ADDRESS ALL TERMS THAT WOULD BE REQUIRED IN CONNECTION
WITH THE RESTRUCTURING, AND ENTRY INTO OR THE CREATION OF ANY BINDING AGREEMENT
IS SUBJECT TO THE EXECUTION OF DEFINITIVE DOCUMENTATION IN FORM AND SUBSTANCE
CONSISTENT WITH THIS TERM SHEET AND OTHERWISE REASONABLY SATISFACTORY IN ALL
RESPECTS TO THE COMPANY AND THE REQUIRED CONSENTING LENDERS. THIS TERM SHEET IS
SUBJECT TO ONGOING REVIEW BY THE COMPANY, THE REQUIRED CONSENTING LENDERS AND
THEIR RESPECTIVE PROFESSIONALS, AND IS SUBJECT TO MATERIAL CHANGE. SUBJECT TO
THE FOREGOING AND THE TERMS OF THE RSA (AS DEFINED BELOW), THE COMPANY AND THE
CONSENTING LENDERS ARE PREPARED TO SUPPORT THE RESTRUCTURING CONSISTENT WITH THE
TERMS SET FORTH HEREIN. MOREOVER, THE TREATMENT SET FORTH IN THIS TERM SHEET
REMAINS SUBJECT TO ONGOING DISCUSSIONS AMONG THE PARTIES COVERED HEREBY.
THIS TERM SHEET DOES NOT CONSTITUTE A COMMITMENT OR OFFER BY THE NEW RCF
COMMITMENT PARTY (AS DEFINED BELOW) OR ANY OF ITS AFFILIATES TO PROVIDE OR
UNDERWRITE ALL OR ANY PORTION OF THE NEW RCF (AS DEFINED BELOW) OR ANY OTHER
FINANCING. ANY SUCH COMMITMENT OR OFFER WOULD BE EVIDENCED BY AN ADDITIONAL
WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE NEW RCF COMMITMENT PARTY.


    

--------------------------------------------------------------------------------

        





Transaction:


The J.G. Wentworth Company, LLC (the “Partnership”) and certain of its direct
and indirect subsidiaries and affiliates (collectively, the “Company”) desire to
implement a comprehensive deleveraging of the Company’s balance sheet as
described more fully in this Term Sheet (the “Restructuring”; the Company, after
giving effect to the Restructuring, “Reorganized JGW”).


As more fully described below, the Restructuring contemplates that the lenders
(the “Term Lenders” and those Term Lenders party to the RSA (as defined below),
the “Consenting Lenders”) of the term loans (the “Term Loans”) under the
Existing Credit Agreement (as defined below) shall agree to cancel the Term
Loans in exchange for the Term Lender Cash Consideration (as defined below) and
at least 95.5% of the New Common Equity (as defined below), which New Common
Equity is subject to dilution on and after the Effective Date by the MIP (as
defined below).
 
On the effective date of the Restructuring (the “Effective Date”), certain
direct or indirect subsidiaries of the Partnership shall enter into a new credit
agreement (the “New RCF Credit Agreement”) evidencing a new revolving credit
facility (the “New RCF”), which shall be in the form of exit financing, in an
aggregate principal amount to be determined by the Required Consenting Lenders
(as defined below); provided, that such principal amount shall be at least
$65,000,000 but shall not exceed $70,000,000. The New RCF Credit Agreement shall
be consistent with the material terms set forth in the term sheet attached
hereto as Annex I, and the commitments and all loans thereunder shall be
provided solely by the New RCF Commitment Party (as defined below), as provided
therein.


Implementation:
The Restructuring will be consummated by voluntary pre-packaged cases of the
Partnership along with certain of its affiliates (collectively, the “Debtors”)
(the “Chapter 11 Cases”), under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”), to be filed in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”), pursuant to a pre-packaged
chapter 11 plan of reorganization (as amended, supplemented or otherwise
modified from time to time, the “Plan”) that is consistent in all respects with
the terms and conditions of this Term Sheet and the Restructuring Support
Agreement, dated as of November 9, 2017, to which this Term Sheet is an exhibit
(as amended, supplemented or otherwise modified from time to time, the “RSA”).
As used herein, the “Required Consenting Lenders” shall mean the Consenting
Lenders representing fifty and one-tenth percent (50.1%) of the aggregate
principal amount of the Term Loans held by the Consenting Lenders.





43


--------------------------------------------------------------------------------

        



Current Capital Structure:


The current capital structure of the Company includes the following
(a)    Indebtedness comprised of the Term Loans under that certain credit
agreement, dated February 8, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), in an aggregate
principal amount outstanding of $449.5 million;
(b)    Equity interests (“Existing Partnership Interests”) in the Partnership
held by the existing equity holders (the “Existing Partnership Equityholders”);
(c)    Claims (the “TRA Claims”) against The J.G. Wentworth Company (“PubCo”)
arising out of and pursuant to that certain Tax Receivable Agreement, dated
November 14, 2013 (the “Existing TRA”), by and among, inter alia, PubCo (f/k/a
JGWPT Holdings Inc.), the Principals (as defined therein) and, to the extent
described therein, JLL Fund V AIF II, L.P. and the shareholders of PGHI Corp.
(collectively, the “TRA Claimants”); and
(a)    Class A, Class B and Class C equity interests (including any warrants,
options, profit interest units, or rights to acquire any such equity interests)
in PubCo (“Existing PubCo Interests”).


Administrative, Priority Tax, and Other Priority Claims:
Each holder of an allowed administrative, priority tax or other priority claim
shall be paid in full in cash on the Effective Date, or in the ordinary course
of business as and when due, or otherwise receive treatment consistent with the
provisions of section 1129(a) of the Bankruptcy Code, in each case, as
determined by the Debtors and the Required Consenting Lenders.


Professional Fee Claims:
All final requests for payment of the claims for professional services rendered
or costs incurred on or after the date on which the Chapter 11 Cases are
commenced (the “Petition Date”) and on or prior to the Effective Date by
professional persons retained by the Debtors or any statutory committee
appointed in the Chapter 11 Cases pursuant to sections 327, 328, 329, 330, 331,
503(b), or 1103 of the Bankruptcy Code must be filed no later than sixty (60)
days after the Effective Date.





44


--------------------------------------------------------------------------------

        



Term Loan:


The Term Loans, together with all accrued interest thereon and, solely with
respect to the Term Loans, all other outstanding Obligations (as defined in the
Existing Credit Agreement) (collectively, the “Term Loan Claims”), which shall
be allowed in an aggregate principal amount of approximately $449.5 million,
plus any accrued and unpaid interest at the non-default rate as of the Petition
Date plus all other unpaid and outstanding Obligations, as applicable, shall be
restructured as follows:
§    On the Effective Date, in exchange for the treatment described herein, the
Term Loan Claims shall be discharged, the Liens on the Collateral (each as
defined in the Existing Credit Agreement) shall be released, and, along with all
other outstanding Obligations, the Existing Credit Agreement shall be cancelled
and be of no further force or effect.
§    On the Effective Date, in exchange for the Term Loan Claims, each Term
Lender shall receive its pro rata share of (i) cash (the “Term Lender Cash
Consideration”) in an amount equal to the lesser of (a) $45,000,000 and (b) the
aggregate amount such that at least $50,000,000 of pro forma liquidity shall be
maintained on the Company’s balance sheet on the Effective Date in immediately
available funds (the “Required Pro Forma Liquidity”), from both cash on hand and
draws from the New RCF on the Effective Date; provided, that the Required Pro
Forma Liquidity may be reduced, subject to the reasonable consent of the Company
and the Required Consenting Lenders, to account for ordinary-course, short-term
restrictions, delays, or other similar limitations on the liquidity available to
the Company on the Effective Date; and (ii) 95.5% of the New Common Equity, as
contemplated under “Reorganized Capital Structure and the New Common Equity”
below, which New Common Equity is subject to dilution on and after the Effective
Date by the MIP; provided, that the percentage of the New Common Equity
allocable to Term Lenders shall increase to the extent that Existing Partnership
Equityholders, including PubCo—as a direct and indirect holder of Existing
Partnership Interests—on behalf of TRA Claimants, elect to receive the
Partnership Cash Consideration (as defined below).


Other Secured Claims:
To the extent that any other secured claims exist, on or as soon as practicable
after the Effective Date, all such other secured claims allowed as of the
Effective Date, if not paid previously, shall, at the option of the Debtors,
with the consent of the Required Consenting Lenders, either (i) be satisfied by
payment in full in cash, (ii) be reinstated pursuant to section 1124 of the
Bankruptcy Code, or (iii) receive such other recovery necessary to satisfy
section 1129 of the Bankruptcy Code.


Intercompany Claims:


All allowed intercompany claims shall be adjusted, continued or discharged to
the extent determined appropriate by the Debtors, with the consent of the
Required Consenting Lenders.


Intercompany Interests:
All intercompany interests shall be reinstated for administrative convenience,
except as described herein.





45


--------------------------------------------------------------------------------

        



Existing Partnership Interests:
On the Effective Date, each Existing Partnership Equityholder, including holders
of claims against PubCo on account of PubCo’s direct and indirect Existing
Partnership Interests, shall receive, as elected by each Existing Partnership
Equityholder in its sole discretion (or, in the case of PubCo, as an indirect
and direct Existing Partnership Equityholder, at the election of each TRA
Claimant), its pro rata share of either (i) a percentage amount of New Common
Equity (the “Partnership Equity Consideration”) equal to (x) 4.5% multiplied
by (y)(1) the number of Existing Partnership Interests designated by such
holders (including PubCo on account of the TRA Claims) to receive Partnership
Equity Consideration divided by (2) the total number of outstanding Existing
Partnership Interests, which New Common Equity shall be diluted on and after the
Effective Date by the MIP, (ii) an amount of cash (the “Partnership Cash
Consideration” and, together with the Partnership Equity Consideration, the
“Partnership Consideration”) equal to (x) 4.5% of $145,000,000 multiplied
by (y)(1) the number of Existing Partnership Interests designated by such
holders (including PubCo on account of the TRA Claims) to receive Partnership
Cash Consideration divided by (2) the total number of outstanding Existing
Partnership Interests or (iii) a combination of Partnership Equity Consideration
and Partnership Cash Consideration. The Partnership Cash Consideration shall, in
aggregate, not exceed $5,722,000.


Notwithstanding the foregoing, JLL Associates G.P. V, L.L.C. shall receive its
pro rata share of the Partnership Consideration in the form of Partnership
Equity Consideration, which shall be in the form of New Partnership Interests
and an equivalent amount of New Class B Common Stock, as described further
below.


TRA Claimants:
On the Effective Date, the Existing TRA shall be cancelled and be of no further
force or effect. All TRA Claims shall be discharged and, in consideration
thereof, each TRA Claimant shall receive, on account of its claim against PubCo,
its pro rata share, as compared to all TRA Claimants, of the Partnership
Consideration to which PubCo is directly or indirectly entitled on account of
PubCo’s direct and indirect equity interests in the Partnership, which
Partnership Consideration shall be in the form of Partnership Cash Consideration
and/or Partnership Equity Consideration at each such TRA Claimant’s sole
election.


General Unsecured Claims (other than the TRA Claims):
Except to the extent that a holder of an allowed general unsecured claim (other
than a TRA Claim) agrees to lesser treatment with the Debtors, each holder of an
allowed general unsecured claim (other than a TRA Claim) shall be paid, at the
option of the Debtors, (i) in the ordinary course of business or (ii) on or as
soon as practicably after the Effective Date.


Existing PubCo Interests:
On the Effective Date, Existing PubCo Interests shall be cancelled and holders
of Existing PubCo Interests shall receive no recovery under the Plan.





46


--------------------------------------------------------------------------------

        



New RCF:
On the Effective Date, certain direct or indirect subsidiaries of the
Partnership (as more fully described on Annex I) shall receive borrowings under
the New RCF from the New RCF Commitment Party (as defined below).


HPS Investment Partners, LLC and/or its affiliates, affiliated or managed funds,
separately managed accounts and co-investors (collectively, the “New RCF
Commitment Party”) will agree to provide 100% of the commitments under the New
RCF pursuant to a commitment letter with respect to the New RCF (the “New RCF
Commitment Letter”) on terms and conditions acceptable to the Company, the New
RCF Commitment Party and the Required Consenting Lenders. Pursuant to the New
RCF Commitment Letter, as consideration for the
New RCF Commitment Party’s commitment to lend and its arrangement of the New
RCF, it shall receive a fee equal to 4.0% of the commitments under the New RCF,
payable in cash (the “New RCF Commitment Fee”), which fee shall be earned as of
the date of the New RCF Commitment Letter, and shall be due and payable upon the
earlier of (x) the Effective Date and (y) the effective date of any Subsequent
Restructuring Transaction, subject to the terms of the RSA and the New RCF
Commitment Letter.


On the Effective Date, the New RCF Commitment Party shall receive a New RCF
closing fee, which shall be equal to 4.0% of the commitments under the New RCF,
payable in cash (the “New RCF Closing Fee”).


Certain terms of the New RCF are described in additional detail on Annex I.





47


--------------------------------------------------------------------------------

        



Reorganized Capital Structure and the New Common Equity:


On the Effective Date, the reorganized capital structure shall consist of (i)
the New RCF, (ii) the New Partnership Interests, (iii) New Class A Common Stock,
including the MIP Equity (as defined below) reserved for issuance by the New
Board (as defined below), and (iv) New Class B Common Stock (as defined below).


On the Effective Date, the equity interests of reorganized PubCo shall consist
of:
§    Class A Common Stock, par value of one thousandth of a penny ($0.00001) per
share (the “New Class A Common Stock”) (including the MIP Equity reserved for
issuance by the New Board), which will be voting interests in PubCo and entitle
the holders thereof to 100% of the economics associated with the New Partnership
Interests (as defined below) held by reorganized PubCo; and
§    Class B Common Stock, par value of one thousandth of a penny ($0.00001) per
share (the “New Class B Common Stock” and, together with the New Class A Common
Stock, the “New PubCo Common Stock”), which will be voting only interests in
reorganized PubCo.
On the Effective Date, the equity interests of the reorganized Partnership shall
consist of:
§    Common Interests (the “New Partnership Interests” and, collectively with
the New Class A Common Stock and the New Class B Common Stock, the “New Common
Equity”).
At the election of each party receiving New Common Equity in connection with the
Restructuring (other than each recipient of New Common Equity issued under the
MIP), such recipient shall receive either (a) New Partnership Interests and an
equivalent amount of New Class B Common Stock or (b) New Class A Common Stock
(and reorganized PubCo will be issued a number of New Partnership Interests
equal to the number of New Class A Common Stock issued on account of such
election). New Partnership Interests shall be exchangeable into New Class A
Common Stock, on a one-for-one basis, provided, that in order to exchange such
New Partnership Interests, the exchanging holder must deliver the number of New
Class B Common Stock equal to the number of New Partnership Interests being
exchanged, and such New Class B Common Stock shall be immediately cancelled by
reorganized PubCo.


Each share of New Class A Common Stock and New Class B Common Stock will have
one (1) vote with respect to voting and voting thresholds required on all
matters for which the New PubCo Common Stock is entitled to vote.


Reorganized JGW’s “Up-C” structure as described in this Term Sheet shall be
maintained at least until the closing of any bona fide sale of Reorganized JGW
or all or substantially all of the assets of Reorganized JGW (which may be
effected by a merger, equity sale, asset sale or otherwise). Upon such a sale,
the New Board may require Reorganized JGW (including its applicable entities and
any holders of New Common Equity, as applicable) to take the appropriate actions
to collapse Reorganized JGW’s Up-C structure and reorganize into a new
organization structure, which may consist of one or more corporations, limited
liability companies or such other appropriate structure as may be determined by
the New Board in its sole discretion (the “Up-C Collapse Right”).  


Financing and Receivables Facilities:
All financing and receivables facilities shall continue to exist in the normal
course outside of bankruptcy.





48


--------------------------------------------------------------------------------

        



Corporate Governance:
The terms and conditions of the corporate governance documents of the Company
(including the bylaws, certificates of incorporation, partnership agreements,
LLC agreements, stockholders agreements, registration rights agreements and
other governance documents, as applicable (collectively, the “Governance
Documents”)) shall be amended, consistent with this Term Sheet and subject to
the consent of the Required Consenting Lenders, including providing for:
•    the initial board of directors (or similar governing body, the “New Board”)
of Reorganized JGW shall be five (5) persons, each with one vote, selected by
the Required Consenting Lenders and shall include the CEO of Reorganized JGW;
•    the terms of the New Class A Common Stock and New Class B Common Stock
shall provide generally for equal voting power and equal treatment except that
the New Class B Common Stock shall not have any economic interest;
•    at the direction of the Required Consenting Lenders, continuing rights to
designate directors or observers on the board of Reorganized JGW (including the
obligation of holders of the New Common Equity to vote for the election of such
directors) to be granted to certain of the Consenting Lenders to be determined
by the Required Consenting Lenders;
•    at the direction of the Required Consenting Lenders, consent and management
rights over certain actions by Reorganized JGW in each case to be granted to
certain of the Consenting Lenders to be determined by the Required Consenting
Lenders;
•    preemptive rights, information and reporting rights and sale support rights
subject to customary confidentiality provisions available to each Consenting
Lender and JLL Partners, Inc. (and/or its respective affiliates) who become a
beneficial owner of the New Common Equity and sign a stockholders agreement
(each such holder, a “Key Holder”); provided that the Board may, in its sole
discretion, exclude any competitors to the Company from exercising any Key
Holder rights;
•    tag-along rights for Key Holders on a pro rata basis with respect to a
proposed transfer in one or more related transactions of an amount of New Common
Equity in excess of a threshold to be determined by the Required Consenting
Lenders;
•    drag-along rights applicable to all holders of the New Common Equity on
terms and conditions to be determined by the Required Consenting Lenders;
•    customary minority equityholder protections;
•    the Up-C Collapse Right;
•    if determined by the Required Consenting Lenders, transfer restrictions on
all of the New Common Equity to ensure (i) all transfers of the New Common
Equity will comply with applicable securities laws generally for such transfers
and (ii) any such transfers shall not cause Reorganized JGW or PubCo (or any of
their direct or indirect subsidiaries or affiliates) to be required to file
reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); provided the other terms and
conditions of such transfer restrictions are to be determined by the Required
Consenting Lenders in their sole discretion;
•    if determined by the Required Consenting Lenders, any beneficial owner of
the New Common Equity of a percentage of then outstanding New Common Equity to
be determined by the Required Consenting Lenders (such percentage to be at least
5.0%, and each such beneficial owner, a “Major Holder”) shall be subject to a
right of first refusal for any transfers of any amount of its New Common Equity
with such right of first refusal to be in favor of (1) first, Major Holders on a
pro rata basis and (2) second, if determined by the Required Consenting Lenders,
the Company; provided the other terms and conditions of such right of first
refusal are to be determined by the Required Consenting Lenders in their sole
discretion;
•    registration rights, including demand, shelf and piggyback registration
rights on such terms and with such other rights to be determined by the Required
Consenting Lenders; and
•    such other provisions to be determined by the Required Consenting Lenders
in their sole discretion.
The Required Consenting Lenders shall consult with the Company and the other
Consenting Lenders with respect to the terms and conditions of the corporate
governance documents.
For as long as the Company’s current Up-C structure is maintained, reorganized
PubCo shall be the managing member of the reorganized Partnership.





49


--------------------------------------------------------------------------------

        



Management Incentive Plan:
A post-restructuring management incentive plan (the “MIP”) will be approved and
implemented by the New Board pursuant to which 8% of the New Common Equity on a
fully diluted basis (the “MIP Equity”), shall be reserved for issuance by the
New Board to management employees (the “MIP Participants”).  The MIP Equity
shall be in respect of New Class A Common Stock and will be dilutive of all
other New Common Equity issued on the Effective Date in connection with the
Restructuring.  The MIP shall be entered into immediately after the Effective
Date and the New Board will, after reasonably considering the recommendations of
the CEO, determine the allocation among the MIP Participants of the MIP Equity
to be granted in connection with the Restructuring.  In this regard, 50% of the
MIP Equity shall be granted immediately after the Effective Date, 25% in the
form of RSUs and 75% in the form of options with a per share exercise price
equal to the implied value of each share of New Common Equity on the Effective
Date, as determined under the MIP.  Such RSUs and Options granted immediately
after the Effective Date will be 25% vested upon grant, with the remainder
vesting in equal installments, 25% on each of the first three anniversaries of
the Effective Date, with no acceleration of vesting on termination of
employment.  The remaining 50% of the MIP Equity shall be reserved for grants as
determined by the New Board following the Effective Date and all grants of the
MIP Equity, including RSUs and Options granted immediately after the Effective
Date, shall be subject to the general terms and conditions of the MIP as
determined and administered by the New Board.


The Company will maintain existing severance agreements between the Company and
management other than the employment and severance agreement currently in effect
between the Company and Mr. Stockdale, which agreement will be terminated as of
the Effective Date. In lieu of such agreement, the Required Consenting Lenders
and Mr. Stockdale will negotiate in good faith regarding a new employment
agreement for Mr. Stockdale to be effective as of the Effective Date, which will
include, among other terms, (i) in the event of his termination by Reorganized
JGW without cause or termination by Mr. Stockdale for good reason severance of
$1,400,000 (paid during the twenty-four (24) months following termination
pursuant to the Reorganized JGW’s regular payroll practices) and (ii) reasonable
commuting expenses. Notwithstanding anything herein to the contrary, if the
Required Consenting Lenders and Mr. Stockdale do not execute an employment
agreement on or prior to the Effective Date, then Mr. Stockdale will thereafter
be entitled to resign and receive severance payments equal to $1,400,000,
payable in substantially equal installments over the twenty-four (24) month
period following the date of such resignation. Any and all other employment
agreements with the Debtors currently in effect shall be terminated and no
claims, general unsecured claims or otherwise, shall arise or be payable from
the termination of any employment agreement with the Debtors, including but not
limited to the termination of the employment and severance agreement currently
in effect between the Company and Mr. Stockdale.


Tax Matters:
The parties will work together in good faith and will use reasonable best
efforts to structure and implement the Restructuring and the transactions
related thereto in a tax-efficient and cost-effective manner for the reorganized
Company, the Term Lenders and the Existing Partnership Equityholders.





50


--------------------------------------------------------------------------------

        



Releases and Exculpations:
The Restructuring shall include standard and customary releases (including third
party releases) and exculpations, in each case, to the fullest extent permitted
by law, for the benefit of the Company, all non-Debtor direct and indirect
subsidiaries of the Company, the holders of claims against or interests in the
Debtors, including the administrative agent under the Existing Credit Agreement,
the Term Lenders, the direct and indirect holders of Existing Partnership
Interests, TRA Claimants, the direct and indirect holders of Existing PubCo
Interests, and such entities’ respective affiliates, and such entities’ and
their affiliates’ officers, managers, directors, predecessors, successors, and
assigns, subsidiaries, and each of their current and former officers, managers,
directors, principals, members, employees, agents, managed accounts or funds,
management companies, fund advisors, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such.


Executory Contracts:
Each executory contract and unexpired lease shall be assumed or rejected as
determined by the Company, subject to the reasonable satisfaction of the
Required Consenting Lenders; provided, that the following executory contracts
shall be rejected:
§    Registration Rights Agreement, dated November 14, 2013, by and among PubCo
(f/k/a JGWPT Holdings Inc.) and the Stockholders, as defined and named therein;
§    Stock Purchase Agreement, dated as of March 6, 2015, by and among PubCo,
WestStar Mortgage, Inc., Walter F. Jones, Kathleen Murphy-Zimpel, and Roger W.
Jones, and any related agreements to maintain a registration statement in
connection with the acquisition of the WestStar business;
§    Director Designation Agreement, dated as of November 14, 2013, by and among
PubCo (f/k/a JGWPT Holdings Inc.), PGHI Corp., and the JLL Holders, as defined
and named therein;
§    Voting Trust Agreement, dated as of November 14, 2013, by and among PubCo
(f/k/a JGWPT Holdings Inc.), the Trustees, as defined and named therein, and the
Stockholders, as defined and named therein;
§    Voting Agreement, dated as of November 14, 2013, by and among the
Stockholders, as defined and named therein; and


§    any other agreements to maintain a registration statement or maintain
PubCo’s or Reorganized JGW’s status as a public filer of reports required under
Section 13 or 15(d) of the Exchange Act.


Notwithstanding the foregoing, no claims, general unsecured claims or otherwise,
shall arise or be payable from any rejected executory contract or unexpired
lease, except as expressly provided herein.





51


--------------------------------------------------------------------------------

        



Securities Law Matters and Registration Rights:
The issuance and distribution under the Plan of the New Partnership Interests,
the New Class A Common Stock and the New Class B Common Stock to the Term
Lenders and the Existing Partnership Equityholders, including holders of claims
against PubCo on account of PubCo’s direct or indirect equity interests in the
Partnership, as applicable, will be exempt from registration under the
Securities Act of 1933, as amended, without further act or action pursuant to
section 1145 of the Bankruptcy Code and/or any other applicable exemptions.


If directed by the Required Consenting Lenders, in their sole discretion,
Reorganized JGW will use reasonable best efforts as soon as practically
possible: (i) to terminate PubCo’s existing registration statements and
deregister all unsold securities, (ii) to terminate PubCo’s registration under
Section 12 of the Exchange Act and suspend its reporting obligations under
Sections 13(a) and 15(d) of the Exchange Act, including seeking no-action relief
from the Securities and Exchange Commission, and (iii) to delist from the OTCQX
and/or relist on such other securities exchange or over-the-counter market as
determined by the Required Consenting Lenders and, if applicable, to comply with
the initial and continuing listing requirements of such securities exchange or
over-the-counter market, including, without limitation, public disclosure
requirements.


Restructuring Expenses:
Costs and expenses (including legal fees and expenses) incurred by (i) the
Required Consenting Lenders in connection with the Restructuring and (ii) the
New RCF Commitment Party in connection with the New RCF Credit Agreement, that
are due and owing after receipt of applicable invoices shall be payable by the
Company, with any balance(s) paid on the Effective Date and without any
requirement for the filing of fee or retention applications.


Conditions Precedent to Closing:
The occurrence of the Effective Date shall be subject to the satisfaction of
customary conditions precedent for transactions of this type.


Condition Precedent to RSA:
Consenting Lenders holding at least sixty-six and two-thirds percent (66 2/3%)
of the aggregate principal amount of the Term Loans outstanding, the
administrative agent under the Existing Credit Agreement, the New RCF Commitment
Party and the Debtors become parties to the RSA.


Governing Law:
New York and, to the extent applicable, the Bankruptcy Code.







52


--------------------------------------------------------------------------------


        


Annex I – Terms of New RCF




Borrower:
Consistent with the Existing Credit Agreement
 
Administrative Agent:
HPS Investment Partners, LLC (and/or its affiliates, affiliated or managed
funds, separately managed accounts and co-investors).


Amount/Type:
Revolving credit facility in an aggregate principal amount to be determined by
the Required Consenting Lenders (of which $6,500,000 may be used to cash
collateralize third party letters of credit); provided, that such principal
amount shall be at least $65,000,000, but shall not exceed $70,000,000.


Maturity:
4 years from the Effective Date.


Guarantors:
Consistent with the Existing Credit Agreement.
Security:
Consistent with the Existing Credit Agreement.
New RCF Closing Fee:
4.00%.
New RCF Commitment Fee:
4.00%
Interest Rate:
L + 5.00% per annum, payable in cash.


LIBOR Floor:
1.00%.
Default Rate:
During an event of default, interest shall be increased by 2.00% per annum.
Unused Line Fee:
3.00% per annum.
Use of Proceeds:
Utilized for general corporate purposes and working capital, including to fund
the fees and expenses of the Restructuring, as well as to fund a portion of the
Term Lender Cash Consideration if necessary and to fund the Partnership Cash
Consideration.


Mandatory Prepayments :
Customary for facilities of this type.
Prepayment Premium:
2.00% of any permanent reduction in commitments until the first anniversary
after the Effective Date, 1.00% of any permanent reduction in commitment from
the first anniversary until the second anniversary of the Effective Date, and no
premium thereafter.


Financial Covenant:
Consolidated Total Net Leverage Ratio, tested quarterly, of 3.75x (without any
step-downs).
 
Representations and Warranties and Conditions Precedent to all Credit Events (as
defined in the Existing Credit Agreement):


Consistent with the Existing Credit Agreement.


Affirmative Covenants, Negative Covenants and Events of Default:
Consistent with the Existing Credit Agreement, with modifications to be mutually
agreed.








--------------------------------------------------------------------------------

        


















--------------------------------------------------------------------------------


        


EXHIBIT B




JOINDER
This Joinder (the “Joinder”) to the Restructuring Support Agreement, dated as of
November 9, 2017 (the “Support Agreement”), by and among (i) The J.G. Wentworth
Company, LLC, a Delaware limited liability company, (ii) Orchard Acquisition
Company, LLC, a Delaware limited liability company, (iii) J.G. Wentworth, LLC, a
Delaware limited liability company, (iv) The J.G. Wentworth Company, a Delaware
corporation, (v) JGW Holdings, Inc., a Delaware corporation, (vi) the Consenting
Lenders signatory thereto, (vii) Jefferies Finance LLC and (viii) the Consenting
Members signatory thereto is executed and delivered by [ ] (the “Joining Lender
Party”) as of [_], 20[__]. Each capitalized term used herein but not otherwise
defined shall have the meaning set forth in the Support Agreement.


1.Agreement to be Bound. The Joining Lender Party hereby agrees to be bound by
all of the terms of the Support Agreement, attached to this Joinder as Annex I
(as the same may be hereafter amended, restated or otherwise modified from time
to time). The Joining Lender Party shall hereafter be deemed to be, for all
purposes under the Support Agreement, a Party and a Consenting Lender and, if
such Term Loan Claims acquired in the Transfer were Term Loan Claims held by the
New RCF Commitment Party, a New RCF Commitment Party.
 
2.Representations and Warranties. With respect to the Term Loan Claims held by
the Joining Lender Party upon consummation of the Transfer of such Term Loan
Claims, the Joining Lender Party hereby makes the representations and warranties
of the Consenting Lenders set forth in Section 5 of the Support Agreement to the
other Parties.


3.Governing Law. This Joinder shall be governed by and construed in accordance
with the laws of the State of New York, without regard to any conflicts of law
provisions which would require the application of the law of any other
jurisdiction.


* * * * *
[THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------


        


    
IN WITNESS WHEREOF, the Joining Lender Party has caused this Joinder to be
executed as of the date first written above.








______________________________________
Entity Name of Joining Lender Party




Authorized Signatory:


By:    ____________________
    Name:
    Title:


                    
Principal amount of Term Loan Claims Transferred:


$ _______________________








Notice Address:
















[JOINDER]

--------------------------------------------------------------------------------


        


ANNEX I


[Restructuring Support Agreement]
(see attached)







--------------------------------------------------------------------------------






EXHIBIT C


MEMBER JOINDER
This Member Joinder (this “Member Joinder”) to the Restructuring Support
Agreement, dated as of November 9, 2017 (the “Support Agreement”), by and among
by and among (i) The J.G. Wentworth Company, LLC, a Delaware limited liability
company, (ii) Orchard Acquisition Company, LLC, a Delaware limited liability
company, (iii) J.G. Wentworth, LLC, a Delaware limited liability company, (iv)
The J.G. Wentworth Company, a Delaware corporation, (v) JGW Holdings, Inc., a
Delaware corporation, (vi) the Consenting Lenders signatory thereto, (vii)
Jefferies Finance LLC and (viii) the Consenting Members signatory thereto is
executed and delivered by [ ] (the “Joining Member Party”) as of [_], 20[__].
Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Support Agreement.
1.    Agreement to be Bound. The Joining Member Party hereby agrees to be bound
by all of the terms of the Support Agreement, attached to this Member Joinder as
Annex I (as the same may be hereafter amended, restated or otherwise modified
from time to time). The Joining Member Party shall hereafter be deemed to be,
for all purposes under the Support Agreement, a Party and a Consenting Member.


2.    Representations and Warranties. With respect to the Existing Partnership
Interests held by the Joining Member Party upon consummation of the Transfer of
such Existing Partnership Interests to such Joining Member Party, the Joining
Member Party hereby makes the representations and warranties of the Consenting
Members set forth in Section 5 of the Support Agreement to the other Parties.


3.    Governing Law. This Member Joinder shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
conflicts of law provisions which would require the application of the law of
any other jurisdiction.


* * * * *
[THE REMAINDER OF THIS PAGE IS
INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------


        


    
IN WITNESS WHEREOF, the Joining Member Party has caused this Member Joinder to
be executed as of the date first written above.








______________________________________
Entity Name of Joining Member Party




Authorized Signatory:


By: _________________________________
Name:  
Title:  




Number of Existing Partnership Interests Held in The J.G. Wentworth Company,
LLC:


_______________________








Notice Address:












[MEMBER JOINDER]

--------------------------------------------------------------------------------


        


ANNEX I


[Restructuring Support Agreement]
(see attached)









